Restringido
N.° de documento: 0053-3707 V03
06.05.2016

Descripcion general
Plataforma de 3 MW

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0060-8520 VOO Fecha: 06.05.2016

Propietario del documento: Platform Descripcién general Plataforma de 3 MW Restringido

Management a" indice ani
ipo: TOS — Descripcion general Pagina 2 de 51

indice

1 Introducci6n

2 Descripcion general

3 Disefio mecanico .

3.1

3.2

3.3

3.4 Sistema de giro de las palas.

3.5 Buje ..........

3.6 Eje principal .

3.7 Alojamiento del rodamiento principal.

3.8 Rodamiento principal

3.9 Multiplicadora.

3.10 Rodamientos del generado

3.11 Acoplamiento del eje de alta velocidad

3.12 Sistema de orientaci6n

3.13

3.14

3.15 Bancada y cubierta de la gondola

3.16 Sistema de acondicionamiento térmico

3.16.1 Refrigeracién del generador y del convertidor

3.16.2 Refrigeraci6n de la multiplicadora y la unidad hidraulica

3.16.3 Refrigeraci6n del transformado

3.16.4 Refrigeraci6n de la gondola ..

3.16.5 Trampillas de entrada de aire opcionales

4 Disefio eléctrico

41 Generador

4.2 Convertidor ..

4.3 Transformador de AT

4.3.1. Versién IEC de 50/60 Hz.

4.3.2  Disefio ecolégico: versién IEC de 50/60 Hz

4.3.3 Versién IEEE de 60 Hz

44 Cables de AT

45 Celda de alta tensi6n...

4.5.1 Versién IEC de 50/60 Hz.

4.5.2 Versién IEEE de 60 Hz...

46 Sistema AUX

47 Sensores de viento

48 Controlador del multiprocesador Vestas (VMP)

49 Sistema de alimentaci6n ininterrumpida (SAI)

5 Sistemas de protecci6n del aerogenerado!

5.1 Concepto de frenado

5.2 Protecci6n contra cortocircuitos

5.3 Proteccién contra sobrevelocida

5.4 Detecci6én de arcos

5.5 Detecciodn de humo

5.6 Protecci6n contra rayos de las palas,

5.7 EMC .......

5.8 Puesta a tierra

5.9 Protecci6n contra la corrosié

6 Seguridad

6.1 Acceso

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0060-8520 VOO Fecha: 06.05.2016

Propietario del documento: Platform Descripcién general Plataforma de 3 MW Restringido
Management indice
Tipo: T05 — Descripcion general Pagina 3 de 51
6.2 Salida de emergencia .. we
6.3 Salas / zonas de trabajo . 31
6.4 Pisos, plataformas, descansos y lugares de trabajo. 31
6.5 Ascensor de servicio.... 31
6.6 Instalaciones de escalad; 31
6.7 Piezas moviles y dispositivos de bloqueo y seguridad 32
6.8 LUCES .....eeeeeeeeeee 32
6.9 Parada de emergenci 32
6.10 Desconexi6n de la energia 32
6.11 Proteccion contra incendios 32
6.12 Sefiales de advertencia ..
6.13 Manuales y advertencias
7 Medio ambiente....
7A Productos quimicos
8 Cédigos de disef'
8.1 Cédigos de disefo — Disefio estructural
9 Colores
9.1 Color de la gondola
9.2 Color de la torre.
9.3 Color de las pala:
10 Entorno operativo y directrices de rendimiento.
10.1 Condiciones climaticas y de emplazamient
10.2 Entorno operativo: temperatura y altitud .
10.3 Entorno operativo: reduccion de la potencia por temperatura y altitud en el modo 0 de

3,45 MW
10.4 Entorno operativo: reduccion de la potencia por temperatura y altitud en el

modo optimizado de potencia (PO1) de 3,6 MW..........ccsscseseeeeeeesesesssssssssssseseseseteeseseseeees 36
10.5 Entorno operativo: reduccion de la potencia por temperatura y altitud en el

modo optimizado de carga (LO1) de 3,3 MW.......cccccccsssssscseseeeseeseeesesesssssssssssssseseeeaeseaeaeaees 37
10.6 Entorno operativo: reducci6n de la potencia por temperatura y altitud en el

modo optimizado de carga (LO2) de 3,0 MW.
10.7 Entorno operativo: conexion a la red.......
10.8 Entorno operativo: capacidad de potencia reactiva en el modo 0 de 3,45 MW.
10.9 Entorno operativo: capacidad de potencia reactiva en el modo optimizado de potencia

reactiva (QO1) de 3,45 MW
10.10 Entorno operativo: capacidad de potencia reactiva en el modo optimizado de potencia

(PO1) de 3,6 MW...
10.11 Entorno operativo: capacidad de potencia reactiva en el modo optimizado de carga

(LO1) de 3,3 MW...
10.12 Entorno operativo: capacidad de potencia reactiva en el modo optimizado de carga

(LO2) de 3,0 MW... ve
10.13 Rendimiento: huecos de tensi6n. 45
10.14 Rendimiento: contribuci6én de la corriente reactiva 46
10.14.1 Contribuci6n de la corriente reactiva simétric: 46
10.14.2 Contribuci6n de la corriente reactiva asimétrica 47
10.15 Rendimiento: caidas de tension miultiples...... 47
10.16 Rendimiento: control de la potencia activa y reactiva. 47
10.17. Rendimiento: control de tensi6n.. 48
10.18 Rendimiento: control de frecuencia 48
10.19  Distorsion: inmunidad 48
10.20 Principales autoconsumidores . 48
11 Planos............ 50
114 Disefio estructural: ilustracién de las dimensiones exteriores 50

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
Fecha: 06.05.2016
Restringido

N.° de documento: 0060-8520 VOO

Propietario del documento: Platform Descripcién general Plataforma de 3 MW
Management indice

Tipo: T05 — Descripcion general Pagina 4 de 51

11.2 Disefio estructural: plano de perfil...
12 Observaciones generales, notas y descargos de responsabilidad.

Vestas.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com
N.° de documento: 0060-8520 VOO Fecha: 06.05.2016

Propietario del documento: Platform Descripcién general Plataforma de 3 MW Restringido
Management indice
Tipo: T05 — Descripcion general Pagina 5 de 51

El destinatario acepta (i) que esta Descripcidn general Unicamente se proporciona para informar
al destinatario y que no crea ni constituye ningun tipo de garantia, promesa, compromiso o
cualquier otra declaraci6n (en adelante, «los Compromisos») por parte de Vestas Wind Systems
o de cualquiera de sus empresas filiales 0 subsidiarias (en adelante, «Vestas»), que por el
presente Vestas rechaza expresamente; y (ii) que cualesquiera Compromisos asumidos por
Vestas para con el destinatario con respecto a esta Descripcién general (o alguno de sus
contenidos) deberan incluirse exclusivamente en contratos firmados por escrito entre el
destinatario y Vestas, y nunca en el presente documento.

Consulte las observaciones generales, las notas y los descargos de responsabilidad
(incluido el apartado 12 de la pagina 51) relativos a esta Descripcién general.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03.
Propietario del documento: Platform

Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW

Fecha: 06.05.2016
Restringido

Introducci6n

Pagina 6 de 51

1 Introducci6én

Las configuraciones de los aerogeneradores para plataformas de 3 MW que se
abordan en esta Descripcién general se enumeran a continuaci6n con las
designaciones conformes con la norma IEC 61400-22.

El tipo de viento DIBt 2012 maximo se indica alli donde resulte aplicable.

Consulte las Especificaciones de rendimiento para conocer la variante de
aerogenerador aplicable a la definicion del tipo de viento maximo.

Esta Descripcién general contiene informacién y descripciones comunes a todas
las variantes de plataformas.

El rendimiento especifico de cada variante puede encontrarse en las
Especificaciones de rendimiento de la variante de aerogenerador y el modo de
funcionamiento requerido.

Clase del tipo
de
aerogenerado
r

Tipo de aerogenerador | Modo de funcionamiento

V105-3,45 MW

V105-3,45 MW IEC

A 50/60 Hz | Modo 0

V105-3,45 MW IEC

A 50/60 Hz | Modo optimizado de potencia reactiva (QO1)

V105-3,6 MW IEC.

A 50/60 Hz | Modo optimizado de potencia (PO1)

V105-3,3 MW IEC.

A 50/60 Hz | Modo optimizado de carga (LO1)

V105-3,0 MW IEC.

A 50/60 Hz | Modo optimizado de carga (LO2)

V112-3,45 MW

V112-3,45 MW IEC

A 50/60 Hz | Modo 0

V112-3,45 MW IEC

A 50/60 Hz | Modo optimizado de potencia reactiva (QO1)

V112-3,6 MW IEC.

A 50/60 Hz | Modo optimizado de potencia (PO1)

V112-3,3 MW IEC.

A 50/60 Hz | Modo optimizado de carga (LO1)

V112-3,0 MW IEC.

A 50/60 Hz | Modo optimizado de carga (LO2)

V117-3,45 MW

V117-3,45 MW IEC

B+l

JA 50/60 Hz

| Modo 0

V117-3,45 MW IEC

B+l

JA 50/60 Hz

| Modo optimizado de potencia reactiva (QO1)

V117-3,6 MW IEC S + IIA

50/60 Hz |

Modo optimizado de potencia (PO1)

V117-3,3 MW IEC.

B + IIA 50/60 Hz

Modo optimizado de carga (LO1)

V117-3,0 MW IEC.

B + IIA 50/60 Hz

Modo optimizado de carga (LO2)

V126-3,45 MW
Par bajo (LTq)

V126-3,45 MW IEC

IB+

IIA 50/60 H

z LTq | Modo 0

V126-3,45 MW IEC
(QO1)

IB+

IIA 50/60 H

z LTq | Modo optimizado de potencia reactiva

V126-3,3 MW IEC.

IB+Il

JA 50/60 Hz

LTq | Modo optimizado de carga (LO1)

V126-3,0 MW IEC.

IB+Il

JA 50/60 Hz

LTq | Modo optimizado de carga (LO2)

V126-3,45 MW
Par alto (HTq)

V126-3,45 MW IEC

A+

IIA 50/60 H

iz HTq | Modo 0

V126-3,45 MW IEC

IA +

IIA 50/60 H

z HTq | Modo optimizado de potencia reactiva

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform

Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW Restringido

Descripcion general Pagina 7 de 51

Clase del tipo
de
aerogenerado
r

Tipo de aerogenerador | Modo de funcionamiento

(QO1)

V126-3,6 MW IEC IIA + IIIA 50/60 Hz HTq | Modo optimizado de potencia (PO1)

V126-3,3 MW IEC IIA + IIIA 50/60 Hz HTq | Modo optimizado de carga (LO1)

V126-3,0 MW IEC IIA + IIIA 50/60 Hz HTq | Modo optimizado de carga (LO2)

V126-3,45 MW WZ 3 GK II TK A 50 Hz HTq | Modo 0

V126-3,45 MW WZ 3 GK II TK A 50 Hz HTq | Modo optimizado de potencia reactiva
(QO1)

V136-3,45 MW

V136-3,45 MW IEC IIIA 50/60 Hz | Modo 0

V136-3,45 MW IEC IIIA 50/60 Hz | Modo optimizado de potencia reactiva (QO1)

V136-3,3 MW IEC IIIA 50/60 Hz | Modo optimizado de carga (LO1)

V136-3,0 MW IEC IIIA 50/60 Hz | Modo optimizado de carga (LO2)

V136-3,45 MW WZ 2 GK II TK A 50 Hz! Modo 0

V136-3,45 MW WZ 2 GK II TK A 50 Hz! Modo optimizado de potencia reactiva
(QO1)

Tabla 1-1: Configuraciones posibles de los aerogeneradores para plataformas
de 3 MW

2 Descripcion general

La plataforma de 3 MW de Vestas abarca una familia de aerogeneradores que
comparten una base de disefio comtn.

La familia de aerogeneradores para plataformas de 3 MW esta formada por las
variantes V105-3,45 MW, V112-3,45 MW, V117-3,45 MW, V126-3,45 MW y
V136-3,45 MW.

Se trata de aerogeneradores con regulacion de giro de palas a barlovento,
orientaci6n activa y rotor de tres palas.

Esta familia de aerogeneradores ofrece rotores con un diametro comprendido
entre 105 m y 136 m, asi como una potencia nominal de salida de 3,45 MW.

Todas las variantes estan disponibles con un modo optimizado de potencia
reactiva de 3,45 MW (QO1).

Todas las variantes, excepto la V136-3,45 MW y la V126-3,45 MW de par bajo
(LTq), estan disponibles con un modo optimizado de potencia de 3,6 MW (PO1).

Ademas, todas las variantes estan disponibles con un modo optimizado de carga
de 3,3 MW (LO1) y un modo optimizado de carga de 3,0 MW (LO2).

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propitai oa documento: Platform Deseripcion general Plataforma de 3 MW Restringido
lanagement ene a
Tipo: TOS — Descripcién general Disefio mecanico Pagina 8 de 51

La familia de aerogeneradores utiliza el concepto OptiTip® y un sistema de
potencia basado en un generador de induccidn y un convertidor de escala
completa. Estas prestaciones permiten al aerogenerador accionar el rotor a
velocidades variables para, de esta forma, mantener la potencia de salida en
valores proximos o idénticos a los nominales, incluso con velocidades de viento
elevadas. Con una velocidad del viento baja, el concepto OptiTip® y el sistema
de alimentaci6n trabajan conjuntamente para maximizar la potencia de salida al
funcionar a una velocidad del rotor y un angulo de giro optimos.

El funcionamiento del aerogenerador en el modo optimizado de potencia reactiva
de 3,45 MW (Q01) se consigue al aplicar una estrategia ampliada de reduccion
de la potencia en funcién de la temperatura ambiente con respecto al
funcionamiento en el modo 0 de 3,45 MW.

El funcionamiento del aerogenerador en el modo optimizado de potencia de

3,6 MW (PO1) se consigue al aplicar una estrategia ampliada de reducci6n de la
potencia en funcién de la temperatura ambiente y una capacidad de potencia
reactiva reducida con respecto al funcionamiento en el modo 0 de 3,45 MW.

3 Disefio mecanico

3.1 Rotor

El aerogenerador esta equipado con un rotor compuesto por tres palas y un buje.
Las palas se controlan con ayuda del sistema de control de giro por
microprocesador OptiTip®. En funcién de las condiciones del viento
predominantes, la posicién de las palas se adapta constantemente para
optimizar el angulo de giro.

Rotor V105 vi12 V117 V126 V136

Diametro 105m 112m 117m 126m 136m

Areade barrido | 8659m* | 9852 m? | 10 751m? | 12469 m? | 14527 m?

Velocidad, rango
de 5,9-16,3
funcionamiento 8,3-17,6 | 8,1-17,6 | 6,7-17,5 (6,2-16,3) 5,6-15,3
dinamico

Direccién de giro | Sentido de las agujas del reloj (vista frontal)

Orientacién A barlovento
Inclinacion 6°
Conicidad del ae

buje

Numero de palas | 3

Frenos

rr Giro completo de las pala:
aerodinamicos P S palas

Tabla 3-1: Datos del rotor

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propitai oa documento: Platform Deseripcion general Plataforma de 3 MW Restringido
lanagement ene a
Tipo: TOS — Descripcién general Disefio mecanico Pagina 9 de 51

3.2 Palas

Las palas, fabricadas en fibra de vidrio y carbono, se componen de dos valvas
aerodinamicas unidas a un travesafo de soporte.

Palas V105 vi12 V117 V126 V136

Descripcién de Valvas aerodinamicas unidas aun | Valva aerodinamica

tipo travesafio de soporte estructural

infusionada

Longitud dela 51,15m 54,65 m 57,15m 61,66m_ | 66,66m

pala

Material Epoxi reforzado de fibra de vidrio, fibras de carbono y
punta de metal sdlido (SMT)

Union de las Vastagos de acero insertados

palas

Planos Perfil de alta sustentacion

aerodinamicos

Cuerda maxima 4,0m 4,1m

Tabla 3-2: Datos de las palas

3.3 Rodamientos de las palas

Los rodamientos de las palas son rodamientos de bolas de doble hilera y cuatro
puntos de contacto.

Rodamientos de las palas
Lubricacion Grasa

Tabla 3-3: Datos del rodamiento de las palas

3.4 Sistema de giro de las palas

El aerogenerador esta equipado con un sistema de giro para cada pala y un
bloque distribuidor, ambos situados en el buje. Cada sistema de giro de las palas
esta conectado al bloque distribuidor mediante manguitos flexibles. El bloque
distribuidor esta conectado a las tuberias de la unidad de transferencia rotatoria
hidraulica del buje mediante tres manguitos (linea de presién, linea de retorno y
linea de drenaje).

Cada sistema de giro de las palas esta compuesto por un cilindro hidraulico
montado en el buje y un vastago del piston montado en el rodamiento de la pala
mediante un eje del brazo de reaccién. Las valvulas que facilitan el
funcionamiento del cilindro de giro estan instaladas en un bloque de giro
atornillado directamente al cilindro.

Sistema de giro de las palas

Tipo Hidraulico

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform Descripcién general Plataforma de 3 MW Restringido
Management rae a
Tipo: TOS — Descripcién general Disefio mecanico Pagina 10 de 51
Sistema de giro de las palas
Numero Uno por pala
Alcance De -10° a 90°
Tabla 3-4: Datos del sistema de giro de las palas
Sistema hidraulico
Bomba principal Dos bombas de aceite de engranaje
interno redundantes
Presion 260 bar
Filtracion 3 pm (absoluto)

Tabla 3-5: Datos del sistema hidraulico

3.5 Buje

El buje soporta las tres palas y transfiere las cargas de reaccién al rodamiento
principal y el par a la multiplicadora. La estructura del buje también soporta los
rodamientos de las palas y los cilindros de giro.

Buje
Tipo Buje de carcasa de bola fundida
Material Hierro fundido

Tabla 3-6: Datos del buje

3.6 Eje principal

El eje principal transfiere las fuerzas de reacci6n al rodamiento principal y el par
ala multiplicadora.

Eje principal
Descripcidn de tipo Eje hueco
Material Hierro fundido

Tabla 3-7: Datos del eje principal

3.7 Alojamiento del rodamiento principal

El alojamiento del rodamiento principal cubre el rodamiento principal y es el
primer punto de conexién del sistema del tren de transmisi6n a la bancada.

Alojamiento del rodamiento principal

Material Hierro fundido

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform Descripcién general Plataforma de 3 MW Restringido
Management rae a
Tipo: TOS — Descripcién general Disefio mecanico Pagina 11 de 51
Tabla 3-8: Datos del alojamiento del rodamiento principal
3.8 Rodamiento principal
El rodamiento principal soporta todas las cargas de empuje.
Rodamiento principal
Tipo Rodamiento de rodillo esférico de
doble hilera
Lubricacion Lubricaci6n de grasa automatica

Tabla 3-9: Datos del rodamiento principal

3.9 Multiplicadora

La multiplicadora principal convierte la rotacién de baja velocidad del rotor en
rotacion de alta velocidad para el generador.

El freno de disco se monta directamente sobre el eje de alta velocidad. El
sistema de lubricaci6n de la multiplicadora es un sistema alimentado por presi6n.

Multiplicadora

Tipo Fases planetarias + una fase helicoidal
Material de la carcasa de la Metal fundido

multiplicadora

Sistema de lubricaci6n Lubricaci6n por aceite a presiOn

Sistema de lubricacién de Carter de aceite llenado desde el tanque de
seguridad gravedad externo

Volumen total de aceite para 1000-1200
multiplicadora

Cédigos de limpieza del aceite | ISO 4406-/15/12

Sellos del eje Laberinto

Tabla 3-10: Datos de la multiplicadora

3.10 Rodamientos del generador

Los rodamientos se lubrican con grasa, que se suministra de forma continua
desde una unidad de lubricacién automatica.

3.11 Acoplamiento del eje de alta velocidad

El acoplamiento transmite el par desde el eje de salida de alta velocidad de la
multiplicadora hasta el eje de entrada del generador.

El acoplamiento esta formado por dos paquetes laminados de cuatro enlaces y
un tubo intermedio de fibra de vidrio con dos bridas metalicas.

El acoplamiento esta instalado en dos bujes de dos brazos en el disco de freno y
en el buje del generador.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propitai oa documento: Platform Deseripcion general Plataforma de 3 MW Restringido
lanagement ene a
Tipo: TOS — Descripcién general Disefio mecanico Pagina 12 de 51

3.12 Sistema de orientacién

El sistema de orientaci6n es un sistema activo configurado a partir de un robusto
concepto de rodamiento de orientacién plano preapretado y dotado de PETP
como material de friccién.

Sistema de orientacion

Tipo Sistema de rodamiento plano

Material Anillo de orientacion forjado tratado
térmicamente. Rodamientos planos PETP

Velocidad de orientacion (50 Hz) | 0,45°/s

Velocidad de orientacion (60 Hz) | 0,55°/s

Tabla 3-11: Datos del sistema de orientaci6n

Motorreductor

Tipo Engranaje multietapa
Relacion total 944:1

Velocidad de giro con carga 1,4 rpm en el eje de salida
maxima

Tabla 3-12: Datos del motorreductor

3.13 Gria

La gondola aloja el polipasto interno de carga de trabajo limite (SWL). La grua es
un sistema simple de elevacion.

Grua

Capacidad de elevaci6n 800 kg maximo

Tabla 3-13: Datos de la gruia

3.14 Torres

Las torres tubulares con conexiones de brida, certificadas de acuerdo con las
homologaciones de tipo relevantes, estan disponibles en diferentes alturas
estandares. Las torres estan disefiadas con la mayoria de las conexiones
internas soldadas sustituidas por soportes magnéticos para crear una torre de
muros predominantemente uniformes.

Los imanes proporcionan apoyo a la carga en el plano horizontal, mientras que
los componentes internos (como plataformas, escaleras, etc.) se sostienen
verticalmente (es decir, en la direccién gravitacional) mediante una conexion
mecanica. El disefo uniforme de la torre reduce la necesidad de usar acero de
mayor grosor, una caracteristica que hace que la torre sea mas liviana que una
con todos los componentes internos soldados a sus valvas.

Las alturas disponibles de los bujes se enumeran en las Especificaciones de
rendimiento de cada variante de aerogenerador. Las alturas indicadas de los

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propitai oa documento: Platform Deseripcion general Plataforma de 3 MW Restringido
lanagement ene a
Tipo: TOS — Descripcién general Disefio mecanico Pagina 13 de 51

bujes incluyen una distancia desde la virola hasta el suelo de, aproximadamente,
0,2 m en funci6n del grosor de la brida inferior, y una distancia de 2,2 m desde la
brida superior de la torre al centro del buje.

Torres

Tipo Cilindrica / tubular cénica

Tabla 3-14: Datos de la estructura de la torre

3.15 Bancada y cubierta de la gondola

La cubierta de la gondola esta fabricada con fibra de vidrio. Las trampillas estan
situadas en el suelo y sirven para bajar o subir equipos a la gondola, asi como
para la evacuaci6n del personal. La seccién del techo esta equipada con
sensores de viento y claraboyas. Las claraboyas pueden abrirse desde el interior
de la gondola para acceder al techo, asi como desde el exterior para acceder a
la gondola. El acceso a la géndola desde la torre se realiza a través del sistema
de orientaci6n.

La bancada de la gondola consta de dos partes: una delantera de hierro fundido
y una estructura de vigas trasera. El frontal de la gondola es una bancada para
el tren de transmisién que transmite las fuerzas del rotor a la torre a través del
sistema de orientaci6n. La superficie inferior esta mecanizada y conectada al
rodamiento de orientacién, mientras que los motorreductores estan fijados con
pernos a la bancada frontal de la gondola.

Las vigas portagrta estan ancladas a la estructura superior, mientras que los
travesafos inferiores de la estructura de vigas estan conectados al extremo
trasero. La parte trasera sirve de bancada a los paneles del controlador, al
sistema de refrigeracion y al transformador. La cubierta de la gondola esta
instalada sobre la bancada de la gondola.

Descripcidn de tipo Material
Cubierta de la gondola GRP

Bancada frontal Hierro fundido
Bancada trasera Estructura de vigas

Tabla 3-15: Datos de la cubierta y la bancada de la gondola

3.16 Sistema de acondicionamiento térmico

El sistema de acondicionamiento térmico consta de varios componentes
robustos:

¢ El Vestas CoolerTop” se situa en la parte superior del extremo trasero de
la gondola. El CoolerTop® es un refrigerador de flujo libre que garantiza la
ausencia de componentes eléctricos del sistema de acondicionamiento
térmico situados fuera de la gondola.

e El sistema de refrigeraci6n por liquido, que da servicio a la multiplicadora,
los sistemas hidraulicos, el generador y el convertidor, se acciona
mediante un sistema de bombeo eléctrico.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propitai oa documento: Platform Deseripcion general Plataforma de 3 MW Restringido
lanagement aipehamipaies
Tipo: TOS — Descripcién general Disefio eléctrico Pagina 14 de 51

e Elsistema de refrigeracién por aire forzado del transformador consta de
un ventilador eléctrico.

3.16.1 Refrigeracion del generador y del convertidor

Los sistemas de refrigeraci6n del generador y el convertidor funcionan en
paralelo. Una valvula de regulaci6n dinamica instalada en el circuito de
refrigeracién del generador divide el flujo de liquido refrigerante. El liquido
refrigerante elimina el calor del generador y la unidad del convertidor por medio
de un radiador de flujo de aire libre situado en la parte superior de la gondola.
Ademas del generador, la unidad del convertidor y el radiador, el sistema de
circulaci6n incluye una bomba eléctrica y una valvula termostatica de triple via.

3.16.2 Refrigeracion de la multiplicadora y la unidad hidraulica

Los sistemas de refrigeraci6n de la multiplicadora y la unidad hidraulica estan
acoplados en paralelo. Una valvula de regulaci6n dinamica instalada en el
circuito de refrigeracién de la multiplicadora divide el flujo de refrigerante. El
liquido refrigerante elimina el calor de la multiplicadora y la unidad hidraulica por
medio de intercambiadores de calor y un radiador de flujo de aire libre situados
en la parte superior de la gondola. Ademas de los intercambiadores de calor y el
radiador, el sistema de circulacién incluye una bomba eléctrica y una valvula
termostatica de triple via.

3.16.3 Refrigeraci6n del transformador

El transformador esta equipado con una refrigeracion por aire forzado. El sistema
de ventilacién consta de un ventilador central, instalado bajo el convertidor, y un
conducto de aire que conduce este Ultimo a ubicaciones situadas por debajo y
en medio de los devanados de alta y baja tension del transformador.

3.16.4 Refrigeracién de la gondola

El aire caliente generado por los equipos mecanicos y eléctricos se elimina de la
gondola mediante un sistema de ventilacién ubicado en la propia gondola.
3.16.5 Trampillas de entrada de aire opcionales

La gondola permite la instalacién opcional de entradas de aire especificas por
medio de trampillas que se pueden incluir dentro de la estrategia de control
térmico. En caso de que se produzca una caida de red del aerogenerador, las
trampillas se cerraran automaticamente.

4 Disefio eléctrico

441 Generador

El generador es un generador asincrono trifasico equipado con un rotor
enjaulado que se conecta a la red a través de un convertidor de escala completa.
El alojamiento del generador permite la circulaci6n del aire de refrigeracion
dentro del estator y el rotor. El intercambio térmico de aire-agua se produce en
un intercambiador de calor externo.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propitai oa documento: Platform Deseripcion general Plataforma de 3 MW Restringido
lanagement aipehamipaies
Tipo: TOS — Descripcién general Disefio eléctrico Pagina 15 de 51

Generador

Tipo Asincrono con rotor enjaulado
Potencia nominal [Px] | 8650 kW / 3800 kw
Frecuencia [fn] 0-100 Hz

Tension, estator [Uns] | 8 x 750 V (a velocidad nominal)

Numero de polos K/6

Tipo de devanado Forma con VPI (impregnacién presurizada en vacio)

Conexion del devanado [Estrella o triangulo
(1450-1550 rpm

Revoluciones
nominales

Limite de
sobrevelocidad de
acuerdo con IEC (2
minutos)

2400 rpm

Rodamiento del Hibrido/ceramica

generador

Sensores de
temperatura, estator

|Tres sensores PT100 instalados en puntos calientes y
res sensores de seguridad

Sensores de
temperatura,
rodamientos

Uno por rodamiento

Clase de aislamiento IFoH

Cerramiento P54

Tabla 4-1: Datos del generador

4.2 Convertidor

El convertidor es un sistema convertidor de escala completa que controla tanto el
generador como la calidad de la alimentacién que llega a la red. El convertidor
consta de tres unidades del convertidor en la maquina y tres unidades del
convertidor en la linea que funcionan en paralelo con un controlador comtn.

El convertidor controla la conversion de la alimentacién de CA de frecuencia
variable del generador en una alimentacién de CA de frecuencia fija con los
niveles deseados de potencia activa y reactiva —asi como con otros parametros
de conexi6n a la red— adecuados para la red. El convertidor se situa en la
gondola y posee una tensién nominal en la red de 650 V. La tensi6n nominal en
el generador es de hasta 750 V en funci6n de la velocidad del generador.

Convertidor

Potencia nominal aparente 4400 kVA
[Sv]

Tensi6n nominal de la red 3 x 650 V
Tensi6n nominal del 3 x 750 V

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Vestas.

N.° de documento: 0053-3707 V03 Fecha: 06.05.2016

Monegement, documento: Platform Descripcion general Plataforma de 3 MW Restringido
Tipo: TOS — Descripcién general Disefio eléctrico Pagina 16 de 51
Convertidor
generador
Corriente nominal delared | 3900 A (S30 °C ambiente) / 3950 ($20 °C
ambiente)
Corriente nominal del 3400 A (S30 °C ambiente) / 3450 (<20 °C
generador ambiente)
Cerramiento IP54

Tabla 4-2: Datos del convertidor

43 Transformador de AT

El transformador elevador de alta tension se situa en una sala cerrada
independiente situada en la parte posterior de la gondola.

El transformador es un transformador trifasico de doble devanado y tipo seco
autoextinguible. Los devanados se conectan en triangulo en el lado de alta
tension a menos que se especifique lo contrario.

El transformador se comercializa en distintas versiones dependiendo del
mercado de la regién donde se vaya a instalar.

e Enelcaso de las regiones de 50 Hz, el transformador se comercializa
con un disefio estandar conforme con las normas IEC. Sin embargo, en el
caso de pedidos especiales, es posible suministrar un transformador de
60 Hz conforme con las normas IEC. Consulte la Tabla 4-3.

e Enelcaso de los aerogeneradores instalados en un Estado miembro de
la UE, es obligatorio cumplir con el Reglamento n.° 548/2014 de disefo
ecoldgico de la Comisién Europea. Consulte la Tabla 4-4.

e Enelcaso de las regiones de 60 Hz, el transformador se comercializa
con un disefio estandar conforme, principalmente, con las normas IEEE.
No obstante, en aquellas regiones donde las normas IEEE no resulten de
aplicacién, el disefio también se basara en distintas partes de las normas
IEC. Consulte la Tabla 4-5.

4.3.1 Versién IEC de 50/60 Hz
Transformador
Descripcién Transformador de tipo seco de
fundici6n de resina
Construccion basica Transformador trifasico de doble
devanado
Normas aplicadas IEC 60076-11, IEC 60076-16, IEC
61936-1
Método de refrigeracién Aire forzado
Potencia nominal 4000 kVA
Tension nominal, aerogenerador
Um 1,1 kV | 0,650 kV
Tension nominal, red
Um 12,0 kV | 10,0-11,0 kV
Um 24,0 kV | 11,1-22,0 kV

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform Descripcién general Plataforma de 3 MW Restringido
Toe e08  Deserpcién general Disefio eléctrico Pagina 17 de 51
Transformador
Um 36,0 kV | 22,1-33,0 kV
Um 41,5 kV | 33,1-36,0 kV
Nivel de aislamiento AC /LI/LIC
Un 1,1 kV [37/7 -/- kV
Um 12,0 kV | 28/75/75 kV
Un 24,0 kV | 50°/ 125/125 kV
Um 36,0 kV | 70°/ 170/170 kV
Un 41,5 kV | 80°/ 1707170 kV
Conmutador de tomas fuera de|+2x2,5%
circuito
Frecuencia 50 Hz / 60 Hz
Grupo de conexi6n Dyns5 / YNynO
Pérdida en vacio ~6,0 kW
Pérdida de carga a la potencia | ~30,1 kw
nominal de AT, 120 °C?
Potencia reactiva en vacio ~16 kVAr
Potencia reactiva con carga maxima’ | ~345 kVAr
Corriente en vacio’ ~0,5 %
Impedancia de cortocircuito de ~9,0 %
secuencia positiva a la potencia
nominal, 120 °C?
Resistencia de cortocircuito de ~0,8 %
secuencia positiva a la potencia
nominal, 120 °C?
Impedancia de cortocircuito de ~8,2 %
secuencia cero ala potencia nominal,
120 °C?
Resistencia de cortocircuito de ~0,7 %
secuencia cero ala potencia nominal,
120 °C?
Corriente pico de entrada’
Dyn65 | 6-9 x I,
YNyn0 | 8-12 x |,
Tiempo hasta mitad de cresta 0,758
Nivel de potencia acustica $80 dB(A)
Aumento medio de temperatura a <90 K
altitud maxima
Altitud maxima* 2000 m
Clase de aislamiento 155 (F)
Clase medioambiental E2
Clase climatica C2
Clase de comportamiento al fuego FA
Clase de corrosi6én C4
Peso $9500 kg
Supervision de la temperatura Sensores PT100 en el nucleo y los
devanados de BT
Proteccién contra sobretensiones Disipador de sobretensiones en
terminales de AT
Puesta a tierra temporal 3 x Puntos de conexién de cabeza de
bola para puesta a tierra con @20 mm

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03.

Propietario del documento: Platform

Management

Descripcion general Plataforma de 3 MW

Fecha: 06.05.2016
Restringido

Disefio eléctrico

Tipo: T05 — Descripcion general

Pagina 18 de 51

NOTA

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Tabla 4-3:

Datos del transformador para la version IEC de 50/60 Hz

‘A 1000 m. De acuerdo con la norma IEC 60076-11, la tension de prueba de CA

depende de la altitud. Todos los valores son preliminares.

? Sobre la base de un promedio de valores calculados a partir de las tensiones y
los fabricantes. Todos los valores son preliminares.

%Con sujecion a las tolerancias IEC estandares. Todos los valores son

preliminares.

* La altitud maxima del transformador puede ajustarse para adaptarse a la

localizacion del aerogenerador.

4.3.2 Disefio ecoldgico: versién IEC de 50/60 Hz

Transformador

Descripcién Transformador de tipo seco de
fundicibn de resina con disefio
ecolégico

Construccion basica Transformador trifasico de doble
devanado

Normas aplicadas

IEC 60076-11, IEC 60076-16, IEC
61936-1, Reglamento n.° 548/2014 de
la Comision

Método de refrigeracion

Aire forzado

Potencia nominal 4000 kVA
Tension nominal, aerogenerador
Um 1,1 kV | 0,650 kV
Tension nominal, red
Um 12,0 kV | 10,0-11,0 kV
Um 24,0 kV | 11,1-22,0 kV
Um 36,0 kV | 22,1-33,0 kV
Um 40,5 kV | 33,1-36,0 kV
Nivel de aislamiento AC /LI/LIC
Un 1,1 kV [37/7 -/- kV
Um 12,0 kV | 28/75/75 kV
Un 24,0 kV | 50°/ 1257125 kV
Um 36,0 kV | 70"/ 170/170 kV
Um 40,5 kV | 80'/ 170/170 kV
Conmutador de tomas fuera de|+2x2,5%
circuito
Frecuencia 50 Hz / 60 Hz
Grupo de conexi6n Dyns5 / YNynO

Indice de eficiencia maxima (PEI)

Requisito de disefio ecolégico

Un 12,0 kV

>99,348

Um 24,0 kV

>99,348

Um 36,0 kV

>99,348

Um 40,5 kV

>99,158

Pérdida en vacio’

Um 12,0 kV

<5800 W

Um 24,0 kV

<5800 W

Vestas.

N.° de documento: 0053-3707 V03.

Propietario del documento: Platform

Management

Descripcion general Plataforma de 3 MW

Fecha: 06.05.2016
Restringido

Disefio eléctrico

Tipo: T05 — Descripcion general

Pagina 19 de 51

NOTA

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Transformador
Um 36,0 kV | <5800 W
Um 40,5 kV | <6900 W
Pérdida de carga a la _ potencia
nominal de AT, 120 °C?
Um 12,0 kV | <29 300 W
Um 24,0 kV | <29 300 W
Um 36,0 kV | <29 300 W
Um 40,5 kV | <37 850 W
Potencia reactiva en vacio® ~25 kVAr
Potencia reactiva con carga maxima’_| ~370 kVAr
Corriente en vacio ~0,5 %
Impedancia de cortocircuito de ~9,0 %
secuencia positiva a la potencia
nominal, 120 °C*
Resistencia de cortocircuito de ~0,8 %
secuencia positiva a la potencia
nominal, 120 °C®
Impedancia de cortocircuito de ~8,2 %
secuencia cero ala potencia nominal,
120 °C*
Resistencia de cortocircuito de ~0,7 %
secuencia cero ala potencia nominal,
120 °C*
Corriente pico de entrada®
Dyn65 | 6-9 x I,
YNyn0 | 8-12 x In
Tiempo hasta mitad de cresta> ~0,7s
Nivel de potencia acustica $80 dB(A)
Aumento medio de temperatura a <90 K
altitud maxima
Altitud maxima? 2000 m
Clase de aislamiento 155 (F)
Clase medioambiental E2
Clase climatica C2
Clase de comportamiento al fuego Fi
Clase de corrosi6n C4
Peso $10 000 kg

Supervision de la temperatura

Sensores PT100 en el nucleo y los
devanados de BT

Protecci6n contra sobretensiones

Disipador de sobretensiones en

terminales de AT

Puesta a tierra temporal

3 x Puntos de conexién de cabeza de
bola para puesta a tierra con @20 mm

Tabla 4-4:
disefio ecolégico

Datos del transformador para la version IEC de 50/60 Hz con

‘A 1000 m. De acuerdo con la norma IEC 60076-11, la tension de prueba de CA

depende de la altitud. Todos los valores son preliminares.

Vestas.

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propitai oa documento: Platform Deseripcion general Plataforma de 3 MW Restringido
lanagement aipehamipaies
Tipo: TOS — Descripcién general Disefio eléctrico Pagina 20 de 51

? En el caso de los transformadores de disefio ecolégico, el PEI es el requisito
legal y se calcula de acuerdo con el Reglamento de la Comision a partir de la
potencia nominal, la pérdida en vacio y la pérdida de carga. Las pérdidas
representan valores maximos y no se produciran simultaneamente en un disefio
especifico, puesto que este hecho incumpliria el requisito PEI. Todos los valores
son preliminares.

5 Sobre la base de un promedio de valores calculados a partir de las tensiones y
los fabricantes. Todos los valores son preliminares.

*Con sujecion a las tolerancias IEC estandares. Todos los valores son
preliminares.

5 La altitud maxima del transformador puede ajustarse para adaptarse a la
localizacion del aerogenerador.

4.3.3 Version IEEE de 60 Hz

Transformador

Descripci6n Transformador de tipo seco de
fundici6n de resina

Construccion basica Transformador trifasico de doble
devanado

Normas aplicadas UL 1562, CSAC22.2 n.°47, IEEE
C57.12, IEC 60076-11, IEC 60076-16,
IEC 61936-1

Método de refrigeracién AFA

Potencia nominal 4000 kVA

Tensién nominal, aerogenerador

Nit 1,2 kV | 0,650 kV

Tension nominal, red

Nut 15,0 kV | 10,0-15,0 kV

Nit 25,0 kV | 15,1-25,0 kV

Nut 34,5 kV | 25,1-34,5 kV

Nivel de aislamiento AC /LI/LIC

Nu 1,2 kV | 477410 kV

Nit 15,0 kV | 34°/ +95 kV

Ni 25,0 kV | 50°/+125 kV

Nu 34,5 kV | 70° / (+150 y -170) 0 +170 kV

Conmutador de tomas fuera de|+4+2x2,5%

circuito

Frecuencia 60 Hz

Grupo de conexi6n Dyn5 / YNynO
Pérdida en vacio ~6,0 kW

Pérdida de carga a la _ potencia | ~30,1 kW
nominal de AT, 120 °C?

Potencia reactiva en vacio ~16 kVAr
Potencia reactiva con carga maxima’ _| ~345 kVAr
Corriente en vacio’ ~0,5 %
Impedancia de cortocircuito de ~9,0 %

secuencia positiva a la potencia
nominal, 120 °C®

Resistencia de cortocircuito de ~0,7 %

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03.

Propietario del documento: Platform

Management

Descripcion general Plataforma de 3 MW

Fecha: 06.05.2016
Restringido

Disefio eléctrico

Tipo: T05 — Descripcion general

Pagina 21 de 51

NOTA

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Transformador

secuencia positiva a la potencia
nominal, 120 °C?

Impedancia de cortocircuito de ~8,3 %
secuencia cero ala potencia nominal,
120 °C?
Resistencia de cortocircuito de ~0,7 %
secuencia cero ala potencia nominal,
120 °C?
Corriente pico de entrada

Dyn65 | 6-9 x |,

YNyn0 | 8-12 x I,

Tiempo hasta mitad de cresta’ ~0,7S
Nivel de potencia acustica <80 dB(A)
Aumento medio de temperatura a <90 K
altitud maxima
Altitud maxima® 2000 m
Clase de aislamiento 150 °C
Clase medioambiental E2
Clase climatica C2
Clase de comportamiento al fuego Fi
Clase de corrosi6n C4
Peso $9500 kg

Supervision de la temperatura

Sensores PT100 en el nucleo y los
devanados de BT

Protecci6n contra sobretensiones

Disipador de sobretensiones en

terminales de AT

Puesta a tierra temporal

3 x Puntos de conexién de cabeza de
bola para puesta a tierra con @20 mm

Tabla 4-5:

Datos del transformador para la versién IEEE de 60 Hz

‘A 1000 m. De acuerdo con la norma IEEE C57.12, la tension de prueba de CA

depende de la altitud. Todos los valores son preliminares.

? Sobre la base de un promedio de valores calculados a partir de las tensiones y
los fabricantes. Todos los valores son preliminares.

Con sujeci6n a las tolerancias IEEE C57.12 estandares. Todos los valores son

preliminares.

* La altitud maxima del transformador puede ajustarse para adaptarse a la

localizacion del aerogenerador.

4.4 Cables de AT

El cable de alta tensién desciende por la torre desde el transformador de la
gondola hasta la celda de AT ubicada en la base de la torre. El cable es un cable
de alta tensi6n de cuatro nucleos, aislado con goma y sin halégenos.

Vestas.

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform Descripcién general Plataforma de 3 MW Restringido
Management nen lant
Tipo: TOS — Descripcién general Disefio eléctrico Pagina 22 de 51
Cables de AT
Compuesto aislante del cable de | Material a base de etileno-propileno (EP)
alta tension mejorado; caucho de etileno-propileno
(EPR); caucho de etileno-propileno de alto
méddulo o grado duro (HEPR)
Secci6n transversal del 3 x 70/70 mm?
conductor
Tensi6n maxima 24 kV para 10,0-22,0 kV (tensi6n nominal)
42 kV para 22,1-36,0 kV (tensi6n nominal)

Tabla 4-6: Datos de los cables de alta tension

45 Celda de alta tension

En la base de la torre se ha instalado una celda con aislamiento de gas como
parte integrada del aerogenerador. Sus controles se han incorporado en el
sistema de seguridad del aerogenerador, que supervisa el estado de la celda y
los dispositivos relacionados con la seguridad por alta tensi6n del
aerogenerador. Esto garantiza que todos los dispositivos de proteccién estén
plenamente operativos siempre que se produzca el encendido de los
componentes de alta tensién del aerogenerador. El interruptor de puesta a tierra
del disyuntor contiene un sistema de bloqueo de llave con enclavamiento cuya
parte equivalente esta instalada en la puerta de acceso a la sala del
transformador para evitar todo acceso no autorizado a dicha sala cuando esta
bajo tension.

La celda esta disponible en tres variantes con distintos niveles de prestaciones
(consulte la Tabla 4-7). Ademas de los distintos niveles de prestaciones, las
celdas pueden configurarse dependiendo del numero de cables de red que se ha
previsto introducir en cada aerogenerador individual. El disefo de la celda se ha
optimizado para que los cables de red puedan incluso conectarse a la celda
antes de la instalaci6n de la torre sin perder su protecci6n con respecto a las
condiciones meteorolégicas y la condensacion interna gracias a una
empaquetadura hermética de gas.

La celda esta disponible en una versi6n IEC y en una version IEEE. No obstante,
la version IEEE Unicamente esta disponible para la clase de tensién mas alta.
Los parametros eléctricos de la celda estan disponibles en la Tabla 4-8 para la
version IEC y en la Tabla 4-9 para la version IEEE.

Celda de alta tensién

Variante Basica Simplifica | Estandar
da

Normas IEC [e) {0} {0}
Normas IEEE {0} fe) {0}
Panel de disyuntores de vacio [O} [O} [O}
Proteccién contra sobrecorrientes, [} (0) [}
cortocircuitos y pérdidas a tierra

Interruptor de desconexi6n / puesta a tierra [O} [O} [O}

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.

N.° de documento: 0053-3707 V03.

Propietario del documento: Platform

Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW
Disefio eléctrico

Fecha: 06.05.2016
Restringido

Pagina 23 de 51

Celda de alta tensién

Variante Basica Simplifica | Estandar
da

del panel de disyuntores

Sistema indicador de presencia de tension [O} [O} [O}

para disyuntor

Sistema indicador de presencia de tension [O} [O} [O}

para cables de red

Conexién de cables de red dobles {0} {0} {0}

Conexion de cables de red triples [O} le) °

Ajustes de relé preconfigurados [O} [O} [O}

Integracion en el sistema de seguridad del [O} [O} [O}

aerogenerador

Circuito de bobina de disparo redundante

Supervision de bobina de disparo [O} [O} [O}

Control remoto colgante desde la parte

exterior de la torre

Activacién secuencial {0} {0} {0}

Funcion de bloqueo por cierre repetido [O} [O} [O}

Elementos calefactores {0} {0} {0}

Sistema de enclavamiento de llave {0} {0} {0}

retenida del panel de disyuntores

SAI de alimentacion de emergencia para [O} [O} [O}

circuitos de proteccién

Funcionamiento motorizado de disyuntor [O} [O} [O}

Panel de cableado para cables de red ° [O} [O}

(configurable)

Paneles de desconexion de interruptores ° [O} [O}

para cables de red; maximo tres paneles

(configurable)

Interruptor de puesta a tierra para cables ° [O} [O}

de red

Clasificacion de arcos internos [e) {0} {0}

Supervision en MCB ° [O} [O}

Funcionamiento motorizado de la [e) fe) {0}

desconexi6n de interruptores

Disponibilidad SCADA ° [e) [O}

Funcionamiento SCADA del disyuntor ° le) [O}

Funcionamiento SCADA de la desconexi6n [e) fe) {0}

de interruptores

Tabla 4-7: Variantes y prestaciones de las celdas de AT

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Vestas.

N.° de documento: 0053-3707 V03
Propietario del documento: Platform
Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW
Disefio eléctrico

Fecha: 06.05.2016
Restringido

Pagina 24 de 51

4.5.1 Version IEC de 50/60 Hz

Celda de alta tensién

Descripcién

Celda con aislamiento de gas

Normas aplicadas

IEC 62271-103

IEC 62271-1, 62271-100,
62271-102, 62271-200, IEC
60694

Medio de aislamiento SF,
Tensi6n nominal
U, 24,0 kV | 10,0-22,0 kV
U, 36,0 kV | 22,1-33,0 kV
U, 40,5 kV | 33,1-36,0 kV

Nivel de aislamiento nominal AC // LI
Valor comun / en toda la distancia de
aislamiento

U, 24,0 kV | 50/60 // 125/145 kV
U, 36,0 kV | 70/80 // 170/195 kV
U, 40,5 kV | 85/90 // 185/215 kV
Frecuencia nominal 50 Hz / 60 Hz
Corriente nominal normal 630 A
Corriente nominal admisible a corto plazo
U, 24,0 kV | 20 kA
U, 36,0 kV | 25 kA
U, 40,5 kV | 25 kA
Corriente nominal pico admisible
50/60 Hz
U, 24,0 kV | 50/52 kA
U, 36,0 kV | 62,5/65 kA
U, 40,5 kV | 62,5/65 kA
Duracion nominal de cortocircuito 1s

Clasificaci6n de arcos internos (opcional)

U, 24,0 kV | IAC A FLR 20 kA, 1s
U, 36,0 kV | IAC A FLR 25 kA, 1s
U, 40,5 kV | IAC A FLR 25 kA, 1s

Interfaz de conexién

Casquillos conectables cénicos
exteriores, IEC interfaz C1

Categoria de pérdida de la continuidad del
servicio

LSC2

Proteccion de entrada

Deposito de gas | IP65
Cerramiento | IP2X
Armario de BT | IP3X
Clase de corrosi6n C3

Tabla 4-8:

4.5.2 Version IEEE de 60 Hz

Datos de la celda de AT para la version IEC

Celda de alta tensién

Descripcién

Celda con aislamiento de gas

Normas aplicadas

IEEE 37.20.3, IEEE C37.20.4,

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Vestas.

N.° de documento: 0053-3707 V03
Propietario del documento: Platform
Management

Tipo: T05 — Descripcion general

Fecha: 06.05.2016

Descripcion general Plataforma de 3 MW Restringido

Disefio eléctrico Pagina 25 de 51

Celda de alta tensién

IEC 62271-200, ISO 12944

Medio de aislamiento

SFe

Tensi6n nominal

U, 38,0 kV | 22,1-36,0 kV
Nivel de aislamiento nominal AC /LI 70/150 kV
Frecuencia nominal 60 Hz
Corriente nominal normal 600 A
Corriente nominal admisible a corto plazo 25 kA
Corriente nominal pico admisible 65 kA
Duracion nominal de cortocircuito 1s

Clasificaci6n de arcos internos (opcional)

IAC A FLR 25kA, 1s

Cables de red de la interfaz de conexién

Casquillos conectables conicos
exteriores, tipo de interfaz IEEE
386 separable, 600 A

Proteccion de entrada

Deposito de gas

NEMA 4X / IP65

Cerramiento

NEMA 2/ IP2X

Armario de BT

NEMA 2/IP3X

Clase de corrosi6én

C3

Tabla 4-9: Datos de la celda de AT para la version IEEE

4.6 Sistema AUX

El sistema AUX se alimenta de un transformador independiente de
650/400/230 V ubicado en el interior del armario del convertidor en la gondola.
Todos los motores, las bombas, los ventiladores y los calefactores se alimentan
a partir de este sistema.

Normalmente, el conjunto de los consumidores de 230 V se alimentan de un
transformador de 400/230 V ubicado en la base de la torre. La ventilacion y la
calefacci6n internas de los armarios, asi como la opcién especifica de
consumidores de 230 V, se alimentan del transformador auxiliar del armario del
convertidor.

Enchufes hembra

Monofasico (gondola) 230 V (16 A) (estandar)
110 V (16 A) (opcional)
2 x 55 V (16 A) (opcional)
230 V (10 A) (estandar)
110 V (16 A) (opcional)
2 x 55 V (16 A) (opcional)

3 x 400 V (16 A)

Monofasico (plataformas de torre)

Trifasico (base de torre y gondola)

Tabla 4-10: Datos del sistema AUX

47 Sensores de viento

El aerogenerador se comercializa equipado o bien con dos sensores de viento
ultras6nicos, o bien opcionalmente con un sensor de viento ultrasonico mas una

Vestas.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propitai oa documento: Platform Deseripcion general Plataforma de 3 MW Restringido
lanagement aipehamipaies
Tipo: TOS — Descripcién general Disefio eléctrico Pagina 26 de 51

veleta y un anemdmetro. Los sensores disponen de calefactores integrados para
minimizar las interferencias del hielo 0 la nieve. Los sensores de viento son
redundantes, por lo que el aerogenerador es capaz de funcionar con uno solo de
ellos.

48 Controlador del multiprocesador Vestas (VMP)

El aerogenerador se controla y se supervisa a través del sistema de control
VMP8000.

El VMP8000 es un sistema de control de multiprocesador compuesto por un
controlador principal, nodos de control repartidos, nodos de E/S repartidos,
conmutadores Ethernet y otros equipos de red. El controlador principal se situa
en la base de la torre del aerogenerador y se encarga de ejecutar los algoritmos
de control de dicho aerogenerador, asi como todas las comunicaciones de E/S.

La red de comunicaciones esta formada por una red Ethernet de disparo por
tiempo (TTEthernet).

El sistema de control VMP8000 incorpora las funciones principales siguientes:
¢ Control y supervision del funcionamiento global.

e Sincronizaci6n del generador con la red durante la secuencia de conexi6n.
e Funcionamiento del aerogenerador en caso de diferentes averias.

e Orientacion automatica de la gondola.

¢ OptiTip® (control de giro de las palas).

e Control de potencia reactiva y funcionamiento de velocidad variable.

¢ Control de emisi6n de ruido.

e Supervision de las condiciones ambientales.

e Supervision de la red.

e Supervision del sistema de deteccién de humo.

4.9 Sistema de alimentaci6n ininterrumpida (SAI)

Durante las caidas de red, el sistema SAI garantizara la alimentacion de
componentes especificos.

El sistema SAI se compone de tres subsistemas:

1. SAI de CA de 230 V para la alimentacién de emergencia de los sistemas
de control del buje y la gondola.

2. SAI de CC de 24 V para la alimentacién de emergencia de los sistemas
de control de la base de la torre y el controlador Power Plant Controller
SCADA opcional.

3. SAI de CA de 230 V para la alimentacion de emergencia de la iluminaci6n
interior de la torre y la gondola. La iluminaci6n interior del buje se
alimenta a partir de baterias integradas en el armazon de la luz.

SAI

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform

Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW Restringido

Sistemas de protecci6n del aerogenerador Pagina 27 de 51

NOTA

SAI

Tiempo de alimentacién de

emergencia Estandar Opcional

Sistema de control”

(SAI de CA de 230 V y de 15 min Hasta 400 min

CC de 24 V)

lluminaci6n interior ve
30 min 60 min
(SAI de CA de 230 V)

Controlador Power Plant

Controller SCADA opcional N/D 48 horas”

(SAl de CC de 24 V)

Tabla 4-11: Datos de los SAI

*El sistema de control incluye: el controlador del aerogenerador (VMP8000), las
funciones de la celda de AT y el sistema de control remoto.

**Requiere la mejora del SAI de 230 V con baterias adicionales para el sistema
de control.

*Requiere la mejora del SAI de 230 V con baterias adicionales para la
iluminaci6n interna.

»Requiere la mejora del SAl de CC de 24 V con baterias adicionales.

Consulte con Vestas los tiempos de alimentacién de emergencia alternativos.

5 Sistemas de protecci6n del aerogenerador

5.1 Concepto de frenado

El freno principal del aerogenerador es aerodinamico. La parada del
aerogenerador se consigue realizando un giro completo de las tres palas
(girando cada pala individualmente). Cada pala tiene un acumulador hidraulico
que suministra potencia para girar la pala.

Ademas, en el eje de alta velocidad de la multiplicadora existe un disco de freno
mecanico con un sistema hidraulico especifico. El freno mecanico solo se puede
usar como freno de disco y cuando se activan los botones de parada de
emergencia.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03
Propietario del documento: Platform
Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW
Sistemas de protecci6n del aerogenerador

Fecha: 06.05.2016
Restringido

Pagina 28 de 51

5.2 Protecci6n contra cortocircuitos
Interruptores Interruptor para Interruptor para los
alimentaci6n auxiliar | mddulos del
(no instalado) convertidor
(no instalado)
Capacidad de interrupcioén, | TBD TBD
Icu, Ics
Capacidad de cierre, Icm TBD TBD
Tabla 5-1: | Datos de proteccidn contra cortocircuitos
5.3 Proteccién contra sobrevelocidad

Las rpm del generador y del eje principal se registran a través de los sensores
inductivos y se calculan con ayuda del controlador del aerogenerador como
medida de proteccién contra fallos de giro o por sobrevelocidad.

La particién relacionada con la seguridad del sistema de control VMP8000
supervisa las revoluciones del rotor. En caso de que se produzca una situaci6n
de sobrevelocidad, la particién relacionada con la seguridad del sistema de
control VMP8000 activa la posicién de giro completo de las tres palas por
emergencia independientemente de la particidn no relacionada con la seguridad
del sistema de control VMP8000.

Protecci6n contra sobrevelocidad

Tipo de sensores Inductivos

Nivel de disparo (en funcién de

la variante) 15,3-17,6 rpm / 2000 (rpm del generador)

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Tabla 5-3: Datos de proteccién contra sobrevelocidad

5.4 Detecci6n de arcos

El aerogenerador esta equipado con un sistema de deteccién de arcos que
incluye varios sensores de deteccidn de arcos dpticos situados en el
compartimento del transformador de AT y el armario del convertidor. El sistema
de deteccién de arcos esta conectado al sistema de seguridad del
aerogenerador para garantizar la apertura inmediata de la celda de AT en caso
de detecci6n de un arco.

5.5 Detecci6n de humo

El aerogenerador esta equipado con un sistema de deteccién de humo que
incluye varios sensores de deteccién de humo situados en la gondola (encima
del freno de disco), en el compartimento del transformador, en los armarios
eléctricos principales de la gondola y encima de la celda de AT en la base de la
torre. El sistema de deteccién de humo esta conectado al sistema de seguridad
del aerogenerador para garantizar la apertura inmediata de la celda de AT en
caso de deteccién de humo.

Vestas.

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform

Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW Restringido

Sistemas de protecci6n del aerogenerador Pagina 29 de 51

NOTA

5.6 Protecci6n contra rayos de las palas, la gondola, el
buje y la torre

El sistema de proteccién contra rayos (LPS) ayuda a proteger al aerogenerador

contra los dafios fisicos causados por impactos de rayos. El LPS consta de cinco

componentes principales:

e Pararrayos. Las superficies de todos los pararrayos de las palas, incluidas
las puntas de metal sdlido (SMT), se comercializan de serie sin pintar.

e Sistema de conducci6én descendente (sistema de conduccidn de la corriente
de los rayos que desciende por el aerogenerador para evitar o minimizar los
dafios en el propio sistema LPS u otros componentes del aerogenerador).

« Proteccién contra sobretensiones y sobrecorrientes.
¢ Cubierta protectora contra campos magnéticos y eléctricos.
e Sistema de puesta a tierra.

Parametros de disefio de proteccién contra rayos Nivel de
proteccion |

Valor pico de corriente | imax [kA] 200

Carga de impulso Qimpulse [C] 100

Carga de larga

duracion Qhong [C] 200

Carga total Quotal [C] 300

Energia especifica W/R [MJ/Q] 10

Pendiente media di/dt [kA/us] 200

Tabla 5-4: | Parametros de disefio de proteccién contra rayos

El sistema de protecci6n contra rayos se ha disefiado de acuerdo con las normas
IEC (consulte el apartado 8 Cédigos de disefio, p. 28).

5.7 EMC

Tanto el aerogenerador como el resto de los equipos asociados cumplen con la
legislacién de la UE sobre Compatibilidad Electromagnética (EMC).

¢ DIRECTIVA 2014/30/UE DEL PARLAMENTO EUROPEO y DEL CONSEJO,
de 26 de febrero de 2014, sobre la armonizaci6n de las legislaciones de los
Estados miembros en materia de compatibilidad electromagnética.

5.8 Puesta a tierra

El sistema de puesta a tierra de Vestas se compone de varios electrodos
individuales de puesta a tierra interconectados como un sistema comtn de
puesta a tierra.

El sistema de puesta a tierra de Vestas incluye el sistema TN y el sistema de
protecci6n contra rayos para cada aerogenerador. Funciona como sistema de

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.

N.° de documento: 0053-3707 V03 Fecha: 06.05.2016
Propietario del documento: Platform Restringido
Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW

Seguridad Pagina 30 de 51

puesta a tierra para el sistema de distribucién de media tensi6n del parque
edlico.
El sistema de puesta a tierra de Vestas se adapta a los diferentes tipos de

cimentaciones de los aerogeneradores. En un dosier independiente se describe
en detalle el sistema de puesta a tierra dependiendo del tipo de cimentaci6n.

En cuanto a la proteccién contra rayos del aerogenerador, Vestas no exige
requisitos independientes en torno a un minimo determinado de resistencia a
tierra remota (medida en ohmios) para este sistema. La puesta a tierra del
sistema de proteccién contra rayos se basa en el disefio y la construcci6n del
sistema de puesta a tierra de Vestas.

Una parte esencial del sistema de puesta a tierra de Vestas es la barra de
puesta a tierra principal colocada en el punto por el que entran todos los cables
al aerogenerador. Los electrodos de puesta a tierra estan conectados a esta
barra principal de puesta a tierra. Ademas, se realizan conexiones
equipotenciales a todos los cables que entran o salen del aerogenerador.

Los requisitos de las especificaciones y descripciones de trabajo del sistema de
puesta a tierra de Vestas son los requisitos minimos de Vestas y de la IEC. Los
requisitos locales y nacionales, asi como los requisitos del proyecto, pueden
exigir medidas adicionales.

5.9 Protecci6n contra la corrosi6n

Clasificaci6n de la protecci6n contra la corrosién de acuerdo con la ISO 12944-2.

Proteccion contra la Areas externas Areas internas

corrosion

Gondola C5-M C3

Buje C5-M C3

Torre C5- C3

Tabla 5-5: Datos de protecci6n contra la corrosion de la gondola, el buje y la
torre

6 Seguridad

Las especificaciones de seguridad de este apartado ofrecen informaci6n general
limitada sobre las caracteristicas de seguridad del aerogenerador, si bien el
cumplimiento de estas no exonera ni al comprador ni a sus agentes de satisfacer
ademas todas las precauciones de seguridad que resulten necesarias, incluidas,
entre otras, (a) el cumplimiento de todos los acuerdos, las instrucciones y los
requisitos de seguridad, funcionamiento, mantenimiento y servicio aplicables; (b)
el cumplimiento de todas las ordenanzas, los reglamentos y las normativas
relacionadas con la seguridad, y (c) la imparticion de las formaciones adecuadas
sobre seguridad.

6.1 Acceso

El acceso al aerogenerador desde el exterior se realiza a través de una puerta
situada en la plataforma de entrada, a una altura aproximada de tres metros del

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform

Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW Restringido

Seguridad Pagina 31 de 51

suelo. La puerta esta equipada con un candado. El acceso a la plataforma
superior de la torre se realiza a través de una escalera o del ascensor de
servicio. El acceso a la gondola desde la plataforma superior se realiza mediante
una escalera. El acceso a la sala del transformador de la gondola se controla con
un candado. El acceso no autorizado a los paneles eléctricos y de alimentacién
del aerogenerador esta prohibido de acuerdo con la normativa IEC 60204-1
2006.

6.2 Salida de emergencia

Ademas de las rutas de acceso habituales, existen rutas de salida de
emergencia alternativas desde la gondola a través de la trampilla de la grua,
desde la cubierta del buje mediante la apertura del cono de la nariz, o desde el
techo de la gondola. El equipo de rescate se situa en la gondola.

La trampilla del techo puede abrirse desde el interior y el exterior.

La salida de emergencia del ascensor de servicio se realiza por una escalera.
Un plan de respuesta de emergencia, colocado en el aerogenerador, describe
las rutas de evacuacion y salida de emergencia.

6.3 Salas / zonas de trabajo

La torre y la gondola estan equipadas con enchufes hembra para herramientas
eléctricas que permiten las labores de servicio y mantenimiento del
aerogenerador.

6.4 Pisos, plataformas, descansos y lugares de trabajo
Todas las plataformas cuentan con superficies antideslizantes.

Existe una plataforma por cada secci6n de la torre.

Las plataformas de descanso estan colocadas en intervalos de nueve metros a
lo largo de la escalera de la torre entre plataformas.

Existen apoyos donde colocar los pies en el aerogenerador durante las labores
de servicio y mantenimiento.

6.5 Ascensor de servicio

El aerogenerador se comercializa con un ascensor de servicio instalado

opcionalmente.

6.6 Instalaciones de escalada

Existe una escalera con un sistema de seguridad anticaida (rail rigido) instalada
a través de la torre.

Existen puntos de anclaje en la torre, la géndola y el buje, asi como en el techo
para la sujecion del equipo de proteccién contra caidas (arnés de cuerpo entero).

Sobre la trampilla de la grua existe un punto de anclaje del equipo de descenso
de emergencia.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03 Fecha: 06.05.2016
Propietario del documento: Platform Restringido
Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW

Seguridad Pagina 32 de 51

Los puntos de anclaje, marcados en color amarillo, se han calculado y
comprobado para 22,2 kN.

6.7 Piezas moéviles y dispositivos de bloqueo y seguridad
Todas las piezas moviles de la gondola estan protegidas.

El aerogenerador esta equipado con un bloqueo del rotor que inmoviliza este
ultimo y el tren de transmisi6n.

El bloqueo del giro del cilindro se acciona con las herramientas mecanicas en el
buje.

6.8 Luces

El aerogenerador esta equipado con luces en la torre, la gondola, la sala del
transformador y el buje.

Existe un alumbrado de emergencia para casos de pérdida de energia eléctrica.

6.9 Parada de emergencia

Existen botones de parada de emergencia en la gondola, el buje y la base de la
torre.

6.10 Desconexi6n de la energia

El aerogenerador esta equipado con interruptores que permiten la desconexién
de todas las fuentes de energia durante la inspeccién o el mantenimiento. Los
interruptores estan marcados con sefiales y se localizan en la gondola y en la
base de la torre.

6.11 Protecci6n contra incendios / Primeros auxilios

Durante los trabajos de servicio y mantenimiento, en la gondola debera haber
obligatoriamente un extintor manual de COz de 5-6 kg, un botiquin de primeros
auxilios y una manta ignifuga.

e El extintor manual de CO, de 5-6 kg unicamente es obligatorio durante las
actividades de servicio y mantenimiento, a menos que las autoridades exijan
por ley la instalacién permanente de un extintor de incendios en la gondola.

e Los botiquines de primeros auxilios Unicamente son obligatorios durante las
actividades de servicio y mantenimiento.

e Las mantas ignifugas Unicamente son obligatorias durante las actividades
con una fuente de calor que no sea eléctrica.

6.12 Sefiales de advertencia

Las sefiales de advertencia instaladas en el interior o el exterior del
aerogenerador deberan revisarse antes de la puesta en marcha 0 el
mantenimiento del aerogenerador.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propitai oa documento: Platform Deseripcion general Plataforma de 3 MW Restringido
lanagement , :
Tipo: TOS — Descripcién general Medio ambiente Pagina 33 de 51

6.13 Manuales y advertencias

El Manual corporativo de seguridad y salud laboral de Vestas y los manuales de
funcionamiento, servicio y mantenimiento del aerogenerador proporcionan
normas de seguridad e informacion adicionales para el funcionamiento, el
servicio y el mantenimiento del aerogenerador.

7 Medio ambiente

7A Productos quimicos

Los productos quimicos usados en el aerogenerador se evaltian de acuerdo con
el sistema medioambiental de Vestas Wind Systems A/S certificado de
conformidad con la norma ISO 14001:2004. En el aerogenerador se emplean los
productos quimicos siguientes:

e Anticongelante para ayudar a prevenir la congelaci6n del sistema de
refrigeracion.

¢ Aceite de engranaje para la lubricaci6n de la multiplicadora.

e  Aceite hidraulico para el giro de la palas y el funcionamiento del freno.

¢  Grasa para la lubricacion de los rodamientos.

¢ Diversos agentes de limpieza y productos quimicos para el mantenimiento
del aerogenerador.

8 Codigos de disefio

8.1 Cédigos de disefio — Disefio estructural

El disefio del aerogenerador se ha desarrollado y comprobado con arreglo, entre
otras, a las normas principales siguientes:

Cédigos de disefo

Gondola y buje IEC 61400-1, 3.* Edicion
EN 50308

Torre IEC 61400-1, 3.* Edicién
Eurocdédigo 3

DNV-OS-J102

IEC 1024-1

IEC 60721-2-4

IEC 61400 (Pieza 1, 12 y 23)
IEC WT 01 IEC

DEFU R25

ISO 2813

DS/EN ISO 12944-2

Palas

Multiplicadora ISO 81400-4

Generador IEC 60034

Transformador IEC 60076-11, IEC 60076-16, CENELEC.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.

N.° de documento: 0053-3707 V03
Propietario del documento: Platform
Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW
Colores

Fecha: 06.05.2016
Restringido

Pagina 34 de 51

Cédigos de disefo

HD637 S1

Protecci6n contra rayos

IEC 62305-1: 2006
IEC 62305-3: 2006
IEC 62305-4: 2006
IEC 61400-24:2010

equipo eléctrico de la maquinaria

Maquinas de rotaci6n eléctricas | IEC 34
Seguridad de las maquinas,

componentes relacionados con

la seguridad de sistemas de IEC 13849-1
control

Seguridad de las maquinas, IEC 60204-1

Tabla 8-1: | Cddigos de disefo
&) Colores
9.1 Color de la gondola

Color de las géndolas de Vestas

Color estandar de la gondola

RAL 7035 (gris claro)

Logotipo estandar

Vestas

Tabla 9-1: | Color de la gondola
9.2 Color de la torre
Color de los tramos de la torre de Vestas
Exterior Interior
Color estandar dela RAL 7035 (gris claro) RAL 9001 (blanco
torre crema)
Tabla 9-2: Color de la torre
9.3 Color de las palas

Color de las palas

Color estandar de las palas

RAL 7035 (gris claro). Las superficies de todos
los pararrayos de las palas, incluidas las puntas
de metal sdlido (SMT), se comercializan de serie
sin pintar.

Variantes de color de las

RAL 2009 (naranja trafico), RAL 3020 (rojo

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Vestas.

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform

Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW Restringido

Entorno operativo y directrices de rendimiento Pagina 35 de 51

NOTA

Color de las palas

puntas de las palas trafico)

Brillo <30 % DS/EN ISO 2813

Tabla 9-3: Color de las palas

10 Entorno operativo y directrices de rendimiento

Las condiciones climaticas y de emplazamiento reales cuentan con muchas
variables y deben considerarse al evaluar el rendimiento real del aerogenerador.
El disefio y los parametros de funcionamiento establecidos en este apartado no
constituyen ninguna garantia ni declaraci6n del rendimiento del aerogenerador
en los emplazamientos reales.

10.1 Condiciones climaticas y de emplazamiento

Valores de referencia para la altura del buje:

Parametros de disefo extremos

Climatologia edlica Todas

Intervalo de temperatura ambiente (aerogenerador de

temperatura estandar) De —40° a +50 °C

Tabla 10-1: Parametros de disefio extremos

10.2 Entorno operativo: temperatura y altitud

Los valores que se indican a continuacion hacen referencia a la altura del buje y
se determinan mediante los sensores y el sistema de control del aerogenerador.

Entorno operativo: temperatura

Intervalo de temperatura ambiente De -20° a +45 °C.
(aerogenerador estandar)

Intervalo de temperatura ambiente De -30° a +45 °C.
(aerogenerador de temperatura baja)

Tabla 10-2: Entorno operativo: temperatura
El aerogenerador dejara de producir energia con temperaturas ambiente por
encima de +45 °C.

Para conocer las opciones de temperatura baja de los aerogeneradores,
pdongase en contacto con Vestas.

El aerogenerador se ha disefiado de serie para su uso en altitudes de hasta
1000 m y, de manera opcional, hasta 2000 m sobre el nivel del mar.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.

N.° de documento: 0053-3707 V03.

Fecha: 06.05.2016
Propietario del documento: Platform Descripcién general Plataforma de 3 MW Restringido
Management

Tipo: TOS — Descripcion general Entorno operativo y directrices de rendimiento Pagina 36 de 51

10.3 Entorno operativo: reducci6n de la potencia por
temperatura y altitud en el modo 0 de 3,45 MW

Los valores que se indican a continuacién hacen referencia a la altura del buje y
se determinan mediante los sensores y el sistema de control del aerogenerador.
A temperaturas ambiente por encima de un umbral de altitud especifico (+30 °C
para altitudes <1250 m sobre el nivel del mar), el aerogenerador mantendra la
producci6n reducida en el modo 0 de 3,45 MW dentro de la capacidad de los
componentes que se muestra en la Figura 10-1.

Active power derating as a function of ambient temperature and altitude:
Applicable for 3.45 MW Mode 0

303450)
3180 (anaes
3008 (25,3450) (0.3450)
2850 (23,3450) [1] (30,3400)
ooo (30.3350) [ f (ao3000)
3550 (30,3800) [-] (40,2350)

¥ 2250 (40,2900)

2 2io0 (30,250)

(45,680)
(45,680)
(45,680)
(45,680)

2 15-105 5 10 15 2 2 30 3 4 4 50
‘Ambient Temperature [°C]

Altitude = 1500m (option). —alttude = 1750m (option) —altitude = 2000m (option) — altitude = 1000m /1250m (standard / option)

Figura 10-1: Funcionamiento reducido por temperatura y altitud en el modo 0 de
3,45 MW

10.4 Entorno operativo: reducci6on de la potencia por
temperatura y altitud en el modo optimizado de
potencia (PO1) de 3,6 MW

En la Figura 10-2 se muestra la grafica de reducci6n de potencia del modo
optimizado de potencia (PO1) de 3,6 MW.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707
Propietario del documento: Pl
Management

Tipo: T05 — Descripcion gener

Active power (@ Lv) [kW]

A epee
(40,2850)

2016
Ingido

(45,880)
(45,680)

(45,880) ~ de 51

(45,880)

15-05 5 10 15 20

Ambient Temperature [°C]

25

altitude = 1500m (option)

40 4550

Altitude = 1750m (option). —Aittude = 2000m (option)

Altitude = 1000m /1250m (standard / option)

Figura 10-2: Funcionamiento reducido por temperatura y altitud en el modo
optimizado de potencia (PO1) de 3,6 MW

10.5

Entorno operativo: reducci6n de la potencia por
temperatura y altitud en el modo optimizado de carga

(LO1) de 3,3 MW

En la Figura 10-3 se muestra la grafica de reducci6n de potencia del modo

optimizado de carga (LO1) de 3,3 MW.

Active power derating as a function of ambient temperature and altitude:
Applicable for 3.3 MW Load Optimized Mode LO1

(80,3300)
(30,3300)
(30,3300)
(20,3309)

(40,3000)
(40,2950)

(40,2300)
(40,2850)

a0)
(es 630)
(45,690) a
«s.00) |e

43 40 5 oO 5 ww 15

Attitude = 1500m (option)

20
Ambient Temperature [°C]

25

Altitude = 1750m (option) —Altitude = 2000 (option)

Altitude = 1000m /1250m (standard / eption)

Figura 10-3: Funcionamiento reducido por temperatura y altitud en e

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

optimizado de carga (LO1) de 3,3 MW

modo

Vestas.
N.° de documento: 0053-3707 V03.

Propietario del documento: Platform

Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW
Entorno operativo y directrices de rendimiento

Fecha: 06.05.2016
Restringido

Pagina 38 de 51

10.6 Entorno operativo: reducci6n de la potencia por
temperatura y altitud en el modo optimizado de carga

(LO2) de 3,0 MW

En la Figura 10-4 se muestra la grafica de reducci6n de potencia del modo

optimizado de carga (LO2) de 3,0 MW.

Active power derating as a function of ambient temperature and altitude:
Applicable for 3.0 MW Load Optimized Mode LOZ

(30,3000)
(30,3000) (40,3000)
(20,3000) (40,2350)
(30,3000) (40,2900)

(40,2850)

(45,690)

(45,690)

(45,880)
(45,690)

450 10 «5 0 5 1 15

2 928 «3085S
Ambient Temperature [°C]

Altitude = 1500m (option) —Alttude = 1750m (option) —Altitude = 2000m (option) —Alttude = 1000m / 1250m (standara/ pion)

Figura 10-4: Funcionamiento reducido por temperatura y altitud en el modo
optimizado de carga (LO2) de 3,0 MW

10.7 Entorno operativo: conexi6n ala red

Entorno operativo: conexi6n alared

Tension nominal de fase [Une] 650 V
Frecuencia nominal [fn] 50/60 Hz
Pendiente de frecuencia maxima +4 Hz/s

Tensi6n de secuencia negativa
maxima

3 % (conexi6n), 2 % (funcionamiento)

Ratio de cortocircuito minimo
requerido en la conexi6n de AT del
aerogenerador

5,0

Contribucién maxima de la corriente
de cortocircuito

1,05 p.u. (continua)
1,45 p.u. (pico)

Tabla 10-3: Entorno operativo: conexi6n a la red

El generador y el convertidor se deberan desconectar si*:

Parametros de proteccién

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Vestas.

N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform

Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW Restringido

Entorno operativo y directrices de rendimiento Pagina 39 de 51

NOTA

Parametros de proteccién

Tension por encima del 110 %" del valor nominal 715V
durante 3600 segundos

Tensi6n por encima del 121 %** del valor nominal 787 V
durante 2 segundos

Tensi6n por encima del 136 %** del valor nominal 884 V
durante 0,150 segundos

Tension por debajo del 90 %" del valor nominal 585 V
durante 60 segundos

Tensi6n por debajo del 80 % del valor nominal 520 V
durante 10 segundos

Frecuencia por encima del 106 % del valor nominal 53/63,6 Hz
durante 0,2 segundos

Frecuencia por debajo del 94 % del valor nominal 47/56,4 Hz
durante 0,2 segundos

Tabla 10-4: Valores de desconexi6n del generador y el convertidor

* Alo largo de la vida util del aerogenerador, la media de caidas de red sera
inferior a 50 veces al afio.

** El aerogenerador puede configurarse para un funcionamiento continuo a una
tension de +/-13 %. La capacidad de potencia reactiva esta limitada por estos
parametros ampliados (consulte el apartado 10.8).

Todos los parametros de protecci6n son preliminares y estan sujetos a
modificacion.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.

Tipo: T05 — Descripcion general

N.° de documento: 0053-3707 V03.
Propietario del documento: Platform

Descripcion general Plataforma de 3 MW
Entorno operativo y directrices de rendimiento

Fecha: 06.05.2016
Restringido

Pagina 40 de 51

10.8 Entorno operativo: capacidad de potencia reactiva en

el modo 0 de 3,45 MW

El aerogenerador de 3,45 MW posee la capacidad de potencia reactiva en
modo 0 para la parte de baja tensi6n del transformador de AT que se ilustra en la

Figura 10-5:

2500

G08(o)=0.890

Gost 0.001

es(o)=0.934.
500 4 cos(o}=0.939. EG
wate

-500 | —cos(o)=0.913-—~
cos(o)=0.917-—7 Y

-1000 4 cos(o)=0.932,

Reactive power @ LV side [kVAr]

cos(@)=0.942

if

cos(@}=0-9421

B-coordinates:
(3450,1844)
(3450,1763)
(3450,1664)
(3450,1320)
(3450,1265)

C-coordinates:
(3450,-1225)
(3450,-1225)
(3450,-1338)
(3450,-1498)
(3450,-1540)

T T T T TT
0 300 600 900 1200 1500 1800

Active power @ LV side [kW]

Reactive power [kVAr] @ LV side @ U(LV)=0.87 p.u.
Reactive power [kVAr] @ LV side @ U(LV)=0.90 p.u.
Reactive power [kVAr] @ LV side @ U(LV)=1.00 p.u.
Reactive power [kVAr] @ LV side @ U(LV)=1.10 p.u.
Reactive power [kVAr] @ LV side @ U(LV)=1.13 p.u.

T
2100

voltage
voltage
voltage
voltage
voltage

A-coordinates:
(2100,2200)
(2100,2200)
(2100,2200)
(2100,2200)
(2100,1600)

T T T T
2700 3000 3300 3600

D-coordinates:
(2100,-2200)
(2100,-2200)
(2100,-2200)
(2100,-2200)
(2100,-2200)

Figura 10-5: Capacidad de potencia reactiva del modo 0 de 3,45 MW

Durante el funcionamiento a la potencia nominal de 3,45 MW en la parte de baja
tension del transformador de AT, la capacidad de potencia reactiva de la parte
de alta tension del transformador de AT es, aproximadamente, de:

© cos@(AT)
© cos@(AT)
* cos
* cos
* cos

AT)
AT)

) = 0,95 capacitiva a U(AT) = 0,87 p.u. de tensi6n
) = 0,94/0,94 capacitiva/inductiva a U(AT) = 0,88 p.u. de tension
AT) = 0,93/0,91 capacitiva/inductiva a U(AT) = 0,90 p.u. de tensién
)=
)=

0,92/0,90 capacitiva/inductiva a U(AT) = 1,00 p.u. de tension
0,95/0,89 capacitiva/inductiva a U(AT) = 1,10 p.u. de tension

¢ cos@(AT) = 0,98/0,89 capacitiva/inductiva a U(AT) = 1,13 p.u. de tension

La potencia reactiva es producida por el convertidor de escala completa. Por lo
tanto, en el aerogenerador no se utilizan condensadores tradicionales.

El aerogenerador es capaz de mantener la capacidad de potencia reactiva con
poco viento sin ninguna producci6n de potencia activa.

NOTA

Todos los valores relativos a la capacidad de potencia reactiva son preliminares

y estan sujetos a modificaci6n.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Vestas.
N.° de documento: 0053-3707 V03
Propietario del documento: Platform
Management

Tipo: T05 — Descripcion general

Fecha: 06.05.2016

Descripcion general Plataforma de 3 MW Restringido

Entorno operativo y directrices de rendimiento Pagina 41 de 51

El modo 0 de 3,45 MW reduce la potencia con temperaturas ambiente por
encima de +30 °C para alturas <1250 m sobre el nivel del mar de acuerdo con la
Figura 10-1.

10.9

Entorno operativo: capacidad de potencia reactiva en
el mado optimizado de potencia reactiva (QO1) de
3,45

También esta disponible una capacidad de potencia reactiva ampliada opcional
para el modo optimizado de potencia reactiva (QO1) de 3,45 MW cuando la
temperatura ambiente se situa por debajo de +20 °C para alturas <1250 m sobre
el nivel del mar. La capacidad de potencia reactiva es la que se muestra en la

Figura 10-6:
2500 AL
2000 J B-coordinates:
(3450,2003)
1500 =
cebig=o ees (3450,1955)
= cos(9)=0.870] (3450,1897)
1004 C08(9)-0.878— (3450, 1646)
a (3450,1431
B 5004 cosioy0.924 § )
Ea jee
ode
e
g 4 | :
z “500 7 cos(@y=0.895—~ C-coordinates:
a c05(0)=0.898 Cc (3450,-1244)
gy - 4 ao
3 1000 4 cos(@)=0. at Sf a (3450,-1419)
8 cos(o)=0.925 (3450,-1569)
2 -1500 4 cos(@)}=0.941
ia (3450,-1691)
-2000 J D aoe (3450,-1724)

2500 + T T T T T

ToT T T T T
1800 2100 2400 2700 3000 3300 3600

Active power @ LV side [kW]  A-coordinates:

0 300 600 900 1200 1500

D-coordinates:

—— Reactive power [kVAr] @ LY side @ U(LV}=0.87 p.u. voltage (210,200) (2100,-2200)
——Reactive power [kVAr] @ LV side @ U(LV)=0.90 pu. voltage (2100,2200) (2100,-2200)
—— Reactive power [kVAr] @ LV side @ U(LY)} (210,200) (2100,-2200)
—— Reactive power [kVAr] @ LV side @ U(LV): (2100,2200) (2100,-2200)

Reactive power [kVAr] @ LV side @ U(LV)=1.13 p.u. voltage (2100 1600) (2100-2200)

Figura 10-6: Capacidad de potencia reactiva para el modo optimizado de

potencia reactiva (QO1) de 3,45 MW

Durante el funcionamiento en el modo optimizado de potencia reactiva (QO1) de
3,45 MW en la parte de baja tension del transformador de AT, la capacidad de
potencia reactiva de la parte de alta tension del transformador de AT es,
aproximadamente, de:

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

cos@(AT) = 0,92 capacitiva a U(AT) = 0,87 p.u. de tensién

cos@(AT) = 0,92/0,91 capacitiva/inductiva a U(AT) = 0,89 p.u. de tension
cos@(AT) = 0,91/0,90 capacitiva/inductiva a U(AT) = 0,90 p.u. de tension
cos@(AT) = 0,90/0,88 capacitiva/inductiva a U(AT) = 1,00 p.u. de tension
cos@(AT) = 0,94/0,87 capacitiva/inductiva a U(AT) = 1,10 p.u. de tension

Vestas.
N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform

Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW Restringido

Entorno operativo y directrices de rendimiento Pagina 42 de 51

NOTA

¢ cos@ (AT) = 0,97/0,87 capacitiva/inductiva a U(AT) = 1,13 p.u. de tension

Todos los valores relativos a la capacidad de potencia reactiva son preliminares
y estan sujetos a modificaci6n.

El modo optimizado de potencia reactiva (PO1) de 3,45 MW reduce linealmente
la potencia reactiva con temperaturas ambiente por encima de +20 °C y altitudes
<1250 m sobre el nivel del mar para converger con la capacidad de potencia
reactiva del modo 0 de 3,45 MW Figura 10-5 a +30 °C.

10.10 Entorno operativo: capacidad de potencia reactiva en
el modo optimizado de potencia (PO1) de 3,6 MW

La capacidad de potencia reactiva del modo optimizado de potencia (PO1) de
3,6 MW es la que se muestra en la Figura 10-7:

2500 A.
2000 4 B-coordinates:
: *, | (8600,1804)
*00 cos(o)=0 oa (3600,1714)
cos(o)=p.903 7 (3600,1604)
1000 4 ‘Gost@j=0. a1 (3600,1222)
c9s(9)=0 947. (3600,1228)

500 J cos(e)=0.946. SENS
es

-500 4 cos(e)=0.928-—~

cps(@)=0.930-—/ “yf

C-coordinates:
(3600,-1117)

Reactive power @ LV side [kVAr]

1000 4 S0819)F0 98 / (3600,-1117)
c0s(@)=0.955 q
-1500 4 c0sio)=0.955 (3600,-1242)
(3600,-1420)
-2000 4 D (3600,-1467)
"2500 TTI
0 300 600 900 1200 1500 1800 2100 2400 2700 3000 3300 3600
Active power @ LV side [kW] A-coordinates: D-coordinates:
Reactive power [kVAr] @ LV side @ U(LV)=0.87 p.u. voltage (2100,2200) (2100,-2200)
Reactive power [kVAr] @ LV side @ U(L (200,200) (2100,-2200)
Reactive power [kVAr] @ LV side @ U(LV} (2100,2200) (2100,-2200)
Reactive power [kVAr] @ LV side @ U(L (2100,2200) (2100-2200)
Reactive power [kVAr] @ LV side @ U(LV)=1.13 p.u. voltage (2100,1800) (21002200)

Figura 10-7: Capacidad de potencia reactiva del modo optimizado de potencia
(PO1) de 3,6 MW

Durante el funcionamiento en el modo optimizado de potencia (PO1) de 3,6 MW
en la parte de baja tensi6n del transformador de AT, la capacidad de potencia
reactiva de la parte de alta tensi6n del transformador de AT es,
aproximadamente, de:

* cos@(AT) = 0,96 capacitiva a U(AT) = 0,87 p.u. de tension

* cos@(AT) = 0,95/0,94 capacitiva/inductiva a U(AT) = 0,88 p.u. de tensién

* cos@(AT) = 0,95/0,92 capacitiva/inductiva a U(AT) = 0,90 p.u. de tensi6n

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03
Propietario del documento: Platform
Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW
Entorno operativo y directrices de rendimiento

Fecha: 06.05.2016
Restringido

Pagina 43 de 51

cos@(AT) = 0,93/0,92 capacitiva/inductiva a U(AT) = 1,00 p.u. de tension

cos@(AT) = 0,96/0,91 capacitiva/inductiva a U(AT) =

,10 p.u. de tension

cos@(AT) = 0,98/0,90 capacitiva/inductiva a U(AT) = 1,13 p.u. de tension

NOTA Todos los valores relativos a la capacidad de potencia reactiva son preliminares
y estan sujetos a modificaci6n.

El modo optimizado de potencia (PO1) de 3,6 MW reduce la potencia con
temperaturas ambiente por encima de +20 °C para alturas <1250 m sobre el
nivel del mar de acuerdo con la Figura 10-2.

El modo optimizado de potencia (PO1) de 3,6 MW y el modo optimizado de
potencia reactiva (QO1) de 3,45 MW se excluyen mutuamente (puesto que el
modo Q se cambia por el P).

10.11

Entorno operativo: capacidad de potencia reactiva en
el modo optimizado de carga (LO1) de 3,3 MW

La capacidad de potencia reactiva del modo optimizado de carga (LO1) de
3,3 MW es la que se muestra en la Figura 10-8:

2500

Reactive power @ LV side [kVAr]

A-

cos(9)=0 863"

cos()=0.863
C0st01°0.903— mN

c05(9}=0.905.

costoi=0.918 e~N

B-coordinates:
(3300,1932)
{3300,1932)
(3300,1932)
(3300,1550)
(3300,1450)

4 —coxjey=0:997—~ C-coordinates:
cos(@)=0.927 av c (3300,-1334)
F| cos(o=0,917 WA : (3300,-1334)
3300,-1434
4 cos(o)=0.902 ~~ cos(a)=0.898-—” (3300,-1434)
(3300,-1576)
4 Di... (3300,-1614)
ss SEAS SA SEE A AI A A A
0 300 600 900 1200 1500 1800 2100 2400 2700 3000 3300 3600
Active power @ LV side [kW] A-coordinates: D-coordinates:
—— Reactive power [kVAr] @ LV side @ U(LV)=0.87 p.u. voltage (2100,2200) (2100,-2200)
Reactive power [kVAr] @ LV side @ U(LV)=0.90 p.u. voltage (2100,2200) (2100,-2200)
Reactive power [kVAr] @ LV side @ U(LV)=1.00 p.u. voltage (2100,2200) (2100,-2200)
Reactive power [kVAr] @ LV side @ U(LV)=1.10 p.u. voltage (2100,2200) (2100,-2200)
— Reactive power [kVAr] @ LV side @ U(LV)=1.13 p.u. voltage (2100,1600) (2100-2200)

Figura 10-8: Capacidad de potencia reactiva del modo optimizado de carga

(LO1) de 3,3 MW

Durante el funcionamiento en el modo optimizado de carga (LO1) de 3,3 MW en
la parte de baja tension del transformador de AT, la capacidad de potencia
reactiva de la parte de alta tensi6n del transformador de AT es,
aproximadamente, de:

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Vestas.
N.° de documento: 0053-3707 V03
Propietario del documento: Platform
Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW
Entorno operativo y directrices de rendimiento

Fecha: 06.05.2016
Restringido

Pagina 44 de 51

* cos@(AT) = 0,91 capacitiva a U(AT) = 0,87 p.u. de tension
* cos@(AT) = 0,91/0,91 capacitiva/inductiva a U(AT) = 0,89 p.u. de tensién

* cosp

e cos@(AT) = 0,91/0,89 capacitiva/inductiva a U
e cos@(AT) = 0,95/0,89 capacitiva/inductiva a U

(

(

(AT) = 0,90/0,89 capacitiva/inductiva a U
¢ cos@(AT) = 0,90/0,88 capacitiva/inductiva a U!

(

(

AT) = 0,90 p.u. de tensi6n
AT) = 1,00 p.u. de tension
AT) = 1,10 p.u. de tension
AT) = 1,13 p.u. de tension

NOTA Todos los valores relativos a la capacidad de potencia reactiva son preliminares

y estan sujetos a modificaci6n.

El modo optimizado de carga (LO1) de 3,3 MW reduce la potencia con
temperaturas ambiente por encima de +30 °C para alturas <1250 m sobre el

nivel del mar de acuerdo con la Figura 1

0-3.

10.12 Entorno operativo: capacidad de potencia reactiva en
el modo optimizado de carga (LO2) de 3,0 MW

La capacidad de potencia reactiva del modo optimizado de carga (LO2) de

3,0 MW es la que se muestra en la Figura 10-9:

2500

1500 J [cos(@)=0.8325}
q c9s(o)=0.B32
1000 4 cos(o)=0. 832
cos(p)=0. 308

cos(o)=0.896.
500 4 (9)=0.896

Reactive power @ LV side [kVAr]

500 | cos (@=0.888—
-1000 4 cos(o)=0.888 —| —¥
cgs(9)=0.B79
-1500 4
-2000 4

lcos(o)=0.866 +Cos(9}=0.862.-—/

B-coordinates:
(300,199)
(3000,1999)
(3000,1999)
(3000,1713
(3000,1488)

C-coordinates:
(3000,-1551)
(3000,-1551)
(3000,-1626)
(3000,-1732)
(3000,-1761)

Reactive power [kVAr] @ LV side @ U(LV)=0.87 p.u.
—Reactive power [kVAr] @ LV side @ U(LV]=0.90 p.u.
Reactive power [KVAr] @ LV side @ U(LV)=1.00 p.u.
Reactive power [KVAr] @ LV side @ U(LV)=1.10 p.u.
Reactive power [kVAr] @ LV side @ U(LV)=1.13 p.u.

voltage
voltage
voltage
voltage
voltage

It y a
0 300 600 900 1200 1500 1800 2100 2400 2700 3000 331
Active power @ LV side [kW]

A-coordinates:
(2100,2200)
(2100,2200)
(2100,2200)
(2100,2200)
(2100,1600)

TT

00 3600
D-coordinates:
(2100,-2200)
(2100,-2200)
(2100,-2200)
(2100,-2200)
(2100,-2200)

Figura 10-9: Capacidad de potencia reactiva del modo optimizado de carga

(LO2) de 3,0 MW

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Vestas.
N.° de documento: 0053-3707 V03 Fecha: 06.05.2016
Propietario del documento: Platform Restringido
Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW

Entorno operativo y directrices de rendimiento Pagina 45 de 51

Durante el funcionamiento en el modo optimizado de carga (LO2) de 3,0 MW en
la parte de baja tension del transformador de AT, la capacidad de potencia
reactiva de la parte de alta tensi6n del transformador de AT es,
aproximadamente, de:

* cos@(AT) = 0,88 capacitiva a U(AT) = 0,87 p.u. de tension

* cos@(AT) = 0,88/0,87 capacitiva/inductiva a U(AT) = 0,89 p.u. de tensién

¢ cos@(AT) = 0,87/0,85 capacitiva/inductiva a U(AT) = 0,90 p.u. de tensién
© cos@ (AT) = 0,87/0,85 capacitiva/inductiva a U(AT) = 1,00 p.u. de tension
© cos@ (AT) = 0,88/0,86 capacitiva/inductiva a U(AT) = 1,10 p.u. de tension
¢ cos@(AT) = 0,92/0,86 capacitiva/inductiva a U(AT) = 1,13 p.u. de tensién

NOTA Todos los valores relativos a la capacidad de potencia reactiva son preliminares
y estan sujetos a modificaci6n.

El modo optimizado de carga (LO2) de 3,0 MW reduce la potencia con
temperaturas ambiente superiores a los +30 °C para alturas $1250 m sobre el
nivel del mar de acuerdo con la Figura 10-4.

10.13 Rendimiento: huecos de tension

El aerogenerador esta equipado con un convertidor de escala completa para
mejorar el control del aerogenerador en caso de que se produzca un fallo de red.
El sistema de control del aerogenerador continua funcionando durante los fallos
de red.

El aerogenerador esta disefiado para mantener la conexi6n durante los
problemas de red dentro de la curva de tolerancia de tensién que se muestra:

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform

Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW Restringido

Entorno operativo y directrices de rendimiento Pagina 46 de 51

NOTA

NOTA

Voltage FRT-profile (WTG)

10 0,00; 0,90

09 +4 0,00; 0.99] 0; 0180
os |

0,00; 0780

U (pu)

[o-45; 0,00}
00 T
05 00 05 10 15 20 25 30 35 40 45 50 55 60 65 70 75 80 85 90 95 100 105 110

Time (s)

Figura 10-10: Curva de tolerancia de baja tensién para fallos simétricos y
asimétricos, donde la U representa la tension segun su medicién en
la red.

En el caso de los problemas de red que se situen fuera de la curva de tolerancia
de la Figura 10-10, el aerogenerador se desconectara de la red.

Todos los valores relativos a huecos de tensi6n son preliminares y estan sujetos
a modificacion.

Tiempo de recuperacion de potencia

Recuperacidon de potencia al 90 % del

. . Maximo de 0,1 segundos
nivel anterior al fallo

Tabla 10-5: Tiempo de recuperaci6n de potencia

10.14 Rendimiento: contribuci6n de la corriente reactiva

La contribuci6n de la corriente reactiva depende de si el fallo aplicado al
aerogenerador es simétrico 0 asimétrico.

Todos los valores relativos a la contribuci6n de la corriente reactiva son
preliminares y estan sujetos a modificacion.

10.14.1. Contribucién de la corriente reactiva simétrica

Durante una caida de tensi6n simétrica, el parque edlico inyectara corriente
reactiva para mantener la tension de red. La corriente reactiva inyectada es una
funcion de la tensién de red medida.

El valor predeterminado ofrece una corriente reactiva correspondiente a 1 p.u. de
la corriente nominal activa en la parte de alta tensi6n del transformador de AT.
En la Figura 10-11 se indica la contribucién de la corriente reactiva como una
funcidn de la tensién. La contribuci6n de la corriente reactiva es independiente

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03 Fecha: 06.05.2016
Propietario del documento: Platform Restringido
Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW

Entorno operativo y directrices de rendimiento Pagina 47 de 51

de las condiciones de viento reales y del nivel de potencia anterior al fallo. Tal y
como se aprecia en la Figura 10-11, la pendiente de inyecci6n de corriente por
defecto presenta un incremento de corriente reactiva del 2 % para una reduccién
de tension del 1 %. Dicha pendiente puede configurarse entre 0 y 10 para
adaptarse a los requisitos especificos del emplazamiento.

Reactive current injection
H a a T

12 £
1.0 fons
08 A
0.6
0.4
0.2

iu

Iq (pu)

0.0

-o.2 [09 0.2 0.4 0.6 08

-0.6 b

-0.8

U (pu)

Figura 10-11: Inyeccién de corriente reactiva

10.14.2 Contribuci6n de la corriente reactiva asimétrica

La corriente inyectada se obtiene a partir de la tension de secuencia positiva
medida y del factor-K utilizado. Durante las caidas de tensién asimétrica, la
inyecci6n de corriente reactiva esta limitada a, aproximadamente, 0,4 p.u. para
limitar el aumento de tensi6n potencial en las fases sanas.

10.15 Rendimiento: caidas de tension multiples

El aerogenerador esta disefiado para gestionar sucesos de cierre repetido y
caidas de tensi6én multiples en un periodo breve de tiempo debido al hecho de
que las caidas de tensi6n no se distribuyen uniformemente a lo largo del afo.
Por ejemplo, el aerogenerador se ha disefiado para soportar 10 caidas de
tension de una duracion de 200 ms, hasta un 20 % de caida de tension, en un
intervalo de 30 minutos.

10.16 Rendimiento: control de la potencia activa y reactiva

El aerogenerador esta disefiado para controlar la potencia activa y reactiva a
través del sistema SCADA VestasOnline®.

Aceleracién maxima para control externo

0,1 p.u./s para una modificaci6n del nivel de potencia
max. de 0,3 p.u.
0,3 p.u./s para una modificaci6n del nivel de potencia
max. de 0,1 p.u.

Potencia activa

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03 Fecha: 06.05.2016
Propietario del documento: Platform Restringido
Management

Tipo: T05 — Descripcion general

Descripcion general Plataforma de 3 MW

Entorno operativo y directrices de rendimiento Pagina 48 de 51

Aceleracién maxima para control externo

Potencia reactiva 20 p.u./s

Tabla 10-6: Aceleracién de potencia activa/reactiva (valores preliminares)

Para soportar la estabilidad de red, el aerogenerador es capaz de permanecer
conectado a la red con referencias de potencia activa por debajo de un 10 % de
la potencia nominal del aerogenerador. En el caso de las referencias de potencia
activa por debajo del 10 %, el aerogenerador puede desconectarse de la red.

10.17 Rendimiento: control de tension

El aerogenerador esta disefiado para su integraci6n con el control de tensi6n
VestasOnline® mediante el uso de la capacidad de potencia reactiva del
aerogenerador.

10.18 Rendimiento: control de frecuencia

El aerogenerador puede configurarse para realizar un control de frecuencia
disminuyendo la potencia de salida como una funcién lineal de la frecuencia de
red (sobrefrecuencia). La funcién de control de frecuencia cuenta con
configuracién de zona muerta y pendiente.

10.19 Distorsi6n: inmunidad

El aerogenerador se puede conectar con un nivel de distorsién de tensi6n
fondo) anterior a la conexion en la interfaz de red del 8 % y funcionar con un
nivel de distorsion de tensi6n posterior a la conexi6n del 8 %.

10.20 Principales autoconsumidores

El consumo de energia eléctrica del aerogenerador se define como la energia
utilizada por el aerogenerador cuando no suministra energia a la red. Esto se
define en el sistema de control como «Generador de producci6n cero».

Los componentes que se incluyen en la Tabla 10-7 son los que mas influyen en
el autoconsumo del aerogenerador (la media de autoconsumo depende de las
condiciones reales, el clima, la producci6n del aerogenerador, las horas de corte,
etc.).

El sistema de control VMP8000 posee un modo de hibernacién que reduce el
autoconsumo siempre que es posible. Del mismo modo, las bombas de
refrigeracién pueden desconectarse cuando el aerogenerador permanece

inactivo.

Principales autoconsumidores

Motor hidraulico 2 x 15 kW (maestro/esclavo)
Motores de orientacion Maximo 18 kW en total
Calentamiento del agua 10 kw

Bombas de agua 2,2 + 4,0 kw
Calentamiento del aceite 7,9 kw

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
Tipo: T05 — Descripcion general

N.° de documento: 0053-3707 V03.
Propietario del documento: Platform

Descripcion general Plataforma de 3 MW
Entorno operativo y directrices de rendimiento

Fecha: 06.05.2016
Restringido

Pagina 49 de 51

Principales autoconsumidores

Bomba de aceite de lubricacién de
la multiplicadora

10 kw

Controlador (incluidos elementos de
calefaccién para la hidraulica y
todos los controladores)

Aproximadamente 3 kW

Pérdida en vacio del transformador
de AT

Consulte el apartado 4.3
Transformador de AT, p. 16

Tabla 10-7: Datos de los principales autoconsumidores (valores preliminares)

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com

Vestas.
N.° de documento: 0053-3707 VO3 Fecha: 06.05.2016

Propietario del documento: Platform Descripcién general Plataforma de 3 MW Restringido
Management Plan
Tipo: TOS — Descripcion general ‘anos Pagina 50 de 51
11 Planos
144 Disefo estructural: ilustracién de las dimensiones
exteriores
/ |
! |
|
|
| |
it
Figura 11-1: _ llustracion de las dimensiones exteriores (estructura)
1 Alturas del buje: consulte las 2 Diametro del rotor: 105-136 m

Especificaciones de rendimiento

11.2 Disefio estructural: plano de perfil

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
N.° de documento: 0053-3707 V03. Fecha: 06.05.2016

Propietario del documento: Platform Descripcion general Plataforma de 3 MW Restringido
Management Observaciones generales, notas y descargos de
Tipo: TOS — Descripcion general responsabilidad Pagina 51 de 51

Figura 11-2: Plano de perfil

12 Observaciones generales, notas y descargos de
responsabilidad

¢ ©2016 Vestas Wind Systems A/S. El presente documento ha sido creado
por Vestas Wind Systems A/S, o sus filiales, y contiene material sujeto a
derechos de autor, marcas comerciales y otros tipos de informacién
registrada. Todos los derechos reservados. Ninguna parte del presente
documento podra reproducirse ni copiarse, independientemente de la forma
o el medio, ya sea grafico, electronico o mecanico, incluido el fotocopiado, la
grabacion o el uso de sistemas de almacenamiento y recuperaci6n de
informacion, sin el consentimiento previo por escrito de Vestas Wind Systems
A/S. Queda prohibido el uso de este documento a menos que Vestas Wind
Systems A/S lo autorice expresamente. Las marcas comerciales, asi como
los avisos de derechos de autor o de otra naturaleza, no se podran modificar
0 eliminar del documento.

e Las descripciones generales contenidas en este documento se aplican a la
version actual de aerogeneradores para plataformas de 3 MW. Las versiones
actualizadas de los aerogeneradores para plataformas de 3 MW que puedan
fabricarse en el futuro podran diferir de esta descripcién general. En caso de
que Vestas comercialice una version actualizada de un aerogenerador para
plataformas de 3 MW especifico, Vestas proporcionara una descripcién
general actualizada aplicable a la nueva version.

e Vestas recomienda que la red eléctrica se acerque lo maximo posible al valor
nominal, con variaciones limitadas de frecuencia y tension.

e Debe preverse un cierto margen de tiempo para el calentamiento del
aerogenerador tras una caida de red y/o periodos en los que la temperatura
ambiente sea muy baja.

¢ Todos los parametros de arranque/parada indicados (por ejemplo, las
velocidades del viento y las temperaturas) estan equipados con control de
histéresis. Esto puede, en determinadas situaciones limite, producir la
detenci6n del aerogenerador aunque las condiciones ambientales se situen
dentro de los parametros de funcionamiento indicados.

e El sistema de puesta a tierra debe cumplir con los requisitos minimos de
Vestas, asi como con todas las normativas y los criterios locales y
nacionales, y con todos los cédigos de estandares.

e Esta Descripcién general no constituye una oferta de venta y no contiene
ninguna garantia o verificacién en relaci6n con la curva de potencia y los
niveles de ruido (incluidos, entre otros, los métodos de verificacién de la
curva de potencia y los niveles de ruido). Cualquier garantia y/o verificacion
de la curva de potencia y de los niveles de ruido (incluidos, entre otros, los
métodos de verificacién de la curva de potencia y los niveles de ruido)
debera acordarse por escrito de forma independiente.

Vestas Wind Systems A/S - Hedeager 42 - 8200 Aarhus N - Dinamarca - www.vestas.com Vestas.
